EXHIBIT 10.3

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT.  THE REDACTIONS ARE INDICATED WITH “*[REDACTED]*”.  A COMPLETE VERSION
OF THIS AGREEMENT AND EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.

 

RGLD GOLD AG

 

- and -

 

BGC HOLDINGS LTD.

 

- and -

 

BARRICK GOLD CORPORATION

 

--------------------------------------------------------------------------------

 

PRECIOUS METALS PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------

 

August 5, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

INTERPRETATION

 

 

 

1.1

Definitions

2

1.2

Certain Rules of Interpretation

19

 

 

 

ARTICLE 2

PURCHASE AND SALE

 

 

 

2.1

Purchase and Sale of Refined Gold and Refined Silver

21

2.2

Delivery Obligations

21

2.3

Fixed Silver Recovery

23

2.4

Invoicing

25

2.5

Gold Purchase Price

26

2.6

Silver Purchase Price

26

2.7

Payment

27

 

 

 

ARTICLE 3

ADVANCE PAYMENT AND CLOSING DELIVERABLES

 

 

 

3.1

Advance Payment

27

3.2

Use of the Advance Payment

27

3.3

Conditions Precedent to the Payment of the Advance Payment

27

3.4

Conditions Precedent in Favour of the Seller

29

3.5

Satisfaction of Conditions Precedent

30

 

 

 

ARTICLE 4

TERM

 

 

 

4.1

Term

30

 

 

 

ARTICLE 5

REPORTING; BOOKS AND RECORDS

 

 

 

5.1

Reporting

31

5.2

Books and Records; Audits

31

5.3

Inspections

31

 

 

 

ARTICLE 6

COVENANTS

 

 

 

6.1

Conduct of Operations

32

6.2

Commingling; No Toll Processing

33

6.3

Preservation of Corporate Existence

33

6.4

Offtake Agreements

34

6.5

Insurance

34

6.6

Segregated Collection Account

35

6.7

Restrictions on Distributions From Collection Account

37

 

i

--------------------------------------------------------------------------------


 

6.8

Transfers and Change of Control

39

6.9

Other Covenants of the Seller

43

6.10

Parent Company Covenant

46

6.11

Non-Solicitation

46

6.12

Confidentiality

47

 

 

 

ARTICLE 7

PURCHASE RIGHTS; PURCHASER CHANGE OF CONTROL

 

 

 

7.1

Seller Right of First Refusal

49

7.2

Purchaser Right of First Refusal

50

7.3

Change of Control of the Purchaser

51

 

 

 

ARTICLE 8

GUARANTEES AND INDEMNITIES

 

 

 

8.1

No Seller Security or Guarantee

51

8.2

Seller Indemnity

51

8.3

Purchaser Indemnity

52

8.4

Benefit of Indemnity

52

 

 

 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

 

 

 

9.1

Representations and Warranties of the Seller and the Parent Company

53

9.2

Representations and Warranties of the Purchaser

53

9.3

Survival of Representations and Warranties

53

9.4

Knowledge

53

 

 

 

ARTICLE 10

ACTS OF EXPROPRIATION

 

 

 

10.1

Act of Expropriation

53

10.2

Sharing of Compensation

54

 

 

 

ARTICLE 11

EVENTS OF DEFAULT

 

 

 

11.1

Seller Events of Default

55

11.2

Purchaser Remedies

56

11.3

Purchaser Events of Default

57

11.4

Seller Remedies

58

 

 

 

ARTICLE 12

ADDITIONAL PAYMENT TERMS

 

 

 

12.1

Payments

59

12.2

Taxes

59

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 13

DISPUTES

 

 

 

13.1

Ongoing Disputes

60

13.2

Disputes and Arbitration

62

13.3

Meaning of “Party”

62

 

 

 

ARTICLE 14

GENERAL

 

 

 

14.1

Further Assurances

62

14.2

Limitation on Liability

62

14.3

Purchase and Sale; Not a Debt Instrument

63

14.4

Survival

63

14.5

No Joint Venture

63

14.6

Governing Law

63

14.7

Press Releases

64

14.8

Notices

64

14.9

Amendments

66

14.10

Beneficiaries

66

14.11

Entire Agreement

66

14.12

Waivers

66

14.13

Successors and Assigns

67

14.14

Severability

67

14.15

Costs and Expenses

67

14.16

Counterparts

67

 

iii

--------------------------------------------------------------------------------

 


 

THIS PRECIOUS METALS PURCHASE AND SALE AGREEMENT dated as of August 5, 2015,

 

BETWEEN:

 

RGLD GOLD AG,

a corporation existing under the laws of Switzerland,

 

(the “Purchaser”),

 

— and —

 

BGC HOLDINGS LTD.,

a company incorporated with limited liability under the laws of the Cayman
Islands,

 

(the “Seller”),

 

— and —

 

BARRICK GOLD CORPORATION,

a company existing under the laws of the Province of Ontario

 

(the “Parent Company”).

 

WHEREAS the Seller has agreed to sell to the Purchaser, and the Purchaser has
agreed to purchase from the Seller, an amount of Refined Gold (defined below)
and Refined Silver (defined below) that is equal to Payable Gold (defined below)
and Payable Silver (defined below), subject to and in accordance with the terms
and conditions of this Agreement;

 

AND WHEREAS the Seller is an indirect wholly-owned subsidiary of the Parent
Company;

 

AND WHEREAS the Parent Company is entering into this Agreement for the sole
purpose of providing the limited representations, warranties and covenants
contained herein and not, for greater certainty, for purposes of guaranteeing
the payment or performance of any covenant or obligation of the Seller under
this Agreement;

 

NOW THEREFORE in consideration of the respective covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties hereto, the Parties
mutually agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1
INTERPRETATION

 

1.1                                                                              
Definitions

 

In this Agreement, including in the recitals, the following terms shall have the
respective meanings set out below and grammatical variations of such terms shall
have corresponding meanings:

 

“Account Bank” has the meaning set out in Section 3.3(g);

 

“Accrued Ounces” means the balance, from time to time, if any, of the number of
ounces of Refined Gold and Refined Silver that is equal to Payable Gold and
Payable Silver, respectively, that the Seller has accrued but has not yet
delivered in accordance with Section 2.2(e) and, for greater certainty, shall
not include Deferred Silver Ounces;

 

“Act of Expropriation” means an action by a Governmental Authority as a result
of which:

 

(a)                                 all or substantially all of the rights,
privileges or benefits existing on the date of this Agreement and pertaining to
or associated with the Project or the Owner, for any period of time, cease
directly or indirectly being for the benefit or entitlement of the Parent
Company or its Affiliates, whether as a result of ceasing to own such interest
or otherwise; or

 

(b)                                 the Parent Company or its Affiliates cease,
for any period of time, to own or control, directly or indirectly, all or
substantially all of the Barrick PV Interest and all or substantially all of the
rights, privileges or benefits pertaining to or associated with the ownership or
control of such interest cease being for the benefit or entitlement of, directly
or indirectly, the Parent Company or its Affiliates;

 

“Actual Reference Silver” means, for any Quarterly Measurement Period, the
number of silver ounces equal to the product of: (i) the Barrick PV Interest at
such time, multiplied by (ii) the number of silver ounces contained in any Lot
of concentrate, doré or any other metal bearing material produced from the
Project (including silver derived from any processing or reprocessing of
tailings, waste rock or other waste products originally derived from the
Project) in respect of which an Offtaker Payment has been received by the Seller
during such Quarterly Measurement Period multiplied by (iii) (a) 97%, in the
case of any Lot of copper concentrates (only to the extent payable metal
comprising silver is contained in such concentrate), or (b) 99%, in the case of
any Lot of silver doré and any other product;

 

“Additional Permitted Indebtedness” means:

 

(a)                                 Shareholder Loans and Existing Partner
Shareholder Loans, in each case if made pro rata in proportion to the ratio of
the Barrick PV Interest to the Existing Partner PV Interest; and

 

2

--------------------------------------------------------------------------------


 

(b)                                 any Indebtedness of the Owner or Project
Holdco (other than Shareholder Loans and Existing Partner Shareholder Loans)
that (i) after having given effect to the incurrence thereof, satisfies the
Delivery Coverage Test and (ii) the proceeds of which are solely used for the
operation of the Project including, for greater certainty, all Permitted Capital
Projects;

 

“Adjusted Reference Silver Ounces” means, for any Quarterly Measurement Period,
the number of silver ounces equal to the quotient obtained by dividing: (i) the
number of ounces of Reference Silver contained in each Lot for which an Offtaker
Payment has been received by the Seller during such Quarterly Measurement
Period, by (ii) the average metallurgical recovery for silver at the Project in
respect of such Quarterly Measurement Period (expressed as a decimal);

 

“Administrative Services Agreement” means the Administrative Services Agreement,
dated October 20, 2008 between Barrick Gold of North America, Inc. and the Owner
as amended, restated, supplemented, modified or superseded from time to time;

 

“Advance Payment” has the meaning set out in Section 3.1;

 

“Advance Payment Reduction Date” means the date on which the Advance Payment is
reduced to nil in accordance with the formulae set out in Section 2.5(a) and
Section 2.6(a);

 

“Affiliate” means, in relation to any person or entity, any other person or
entity controlling, controlled by or under common control with such first
mentioned person or entity;

 

“Aggregate Silver Cash Price” has the meaning set out in Section 2.3(a);

 

“Agreement” means this precious metals purchase and sale agreement and all
attached schedules, in each case as the same may be supplemented, amended,
restated, modified or superseded from time to time in accordance with the terms
hereof;

 

“Alternative Transaction” has the meaning set out in Section 6.11(a);

 

“Applicable Gold Price Percentage” means, until 550,000 ounces of Refined Gold
have been delivered under this Agreement, 30%, and thereafter, 60%;

 

“Applicable Laws” means any federal, state, provincial, or municipal law,
regulation, ordinance, code, order, common law or other requirement or rule of
law or the rules, policies, orders or regulations of any Governmental Authority
or stock exchange, including any judicial or administrative interpretation
thereof, applicable to a person or any of its properties, assets, business or
operations;

 

“Applicable Silver Price Percentage” means, until 23,100,000 ounces of Refined
Silver have been delivered under this Agreement, 30%, and thereafter, 60%;

 

3

--------------------------------------------------------------------------------


 

“Approvals” means all authorizations, clearances, consents, orders and other
approvals required to be obtained from any person, including any Governmental
Authority or stock exchange, in connection with the completion of the
transactions contemplated by this Agreement;

 

“Approved Program and Budget” means a Program and Budget which has been approved
by the Owner and Project Holdco pursuant to Article 5 of the Shareholders
Agreement;

 

“Arbitration Rules” means the International Commercial Arbitration Act
(Ontario), R.S.O. 1990, c. I.9;

 

“Auditor” means a national Canadian accounting firm that is independent of the
Parent Company and its Affiliates, and the Purchaser and its Affiliates, that
has experience and expertise in determining the quantity of gold and silver
mined, produced, extracted or otherwise recovered from mining projects;

 

“Auditor’s Report” has the meaning set out in Section 13.1(a)(ii);

 

“Average Metal Price” means, as of any date of calculation, the average Gold
Reference Price or the average Silver Reference Price, as applicable, for the
specified period or, if no period is specified, for the 90-day period
immediately preceding the date of calculation;

 

“Barrick Group Entity” means the Parent Company or a direct or indirect
subsidiary of the Parent Company;

 

“Barrick PV Interest” means the Parent Company’s entire direct or indirect
interest in the Project from time to time (including its equity interest and its
interest in the Shareholder Loans) which, on the date hereof, is a 60% interest;

 

“Books and Records” means the records, data, documentation, scientific and
technical information, and other information relating to operations and
activities with respect to the Project and the mining and production of Minerals
therefrom and the treatment, processing, milling, concentrating and
transportation of Minerals and weight, moisture and assay certificates, and
including the books and records contemplated in Section 5.2;

 

“Business Day” means any day other than a Saturday or Sunday or a day that is a
statutory or bank holiday under the laws of the Province of Ontario, Canada,
London, United Kingdom, the Cayman Islands or Zurich, Switzerland;

 

“Change of Control” of a person (the “Subject Person”) means the consummation of
any transaction, including any consolidation, arrangement, amalgamation or
merger, or any issue, transfer or acquisition of voting shares, the result of
which is that any other person or group of other persons acting jointly or in
concert for purposes of such transaction: (a) becomes the beneficial owner,
directly or indirectly, of more than 50% of the voting shares of the Subject
Person; or (b) otherwise acquires control, directly or indirectly, of the
Subject Person; provided that a Change of Control shall not include any

 

4

--------------------------------------------------------------------------------


 

transaction that results in: (i) a change in the beneficial share ownership of a
Subject Person, if a majority of such Subject Person’s voting shares were listed
on a public exchange immediately prior to such transaction, (ii) a change in the
beneficial share ownership, or acquisition of control, of a person that directly
or indirectly controls the Subject Person, if a majority of that controlling
person’s voting shares were listed on a public exchange immediately prior to
such transaction, or (iii) the Subject Person (if the Purchaser) continuing to
be, directly or indirectly, wholly-owned by the Purchaser Parent or a successor
thereof;

 

“Closing Date” means the fifth Business Day following the date on which the
Conditions Precedent are satisfied or waived in accordance with the terms hereof
(other than those Conditions Precedent which the Parties agree are to be
satisfied at the closing or which, by their terms, must be satisfied less than
five Business Days prior to closing), or such other date as may be agreed in
writing by the Parties;

 

“Closing Minimum Cash Amount” has the meaning set out in Section 6.6(a)(ii);

 

“Collection Account” has the meaning set out in Section 6.6(a);

 

“Commercial List” means the Ontario Superior Court of Justice (Commercial List);

 

“Common Terms Agreement” means the Common Terms Agreement, dated as of April 26,
2010, among the Owner, Export Development Canada, Export-Import Bank of the
United States, Canadian Imperial Bank of Commerce, Standard Chartered Bank,
The Bank of Nova Scotia, KfW IPEX-Bank, GmbH, ING Bank N.V. and Citibank, N.A.,
as amended, restated, supplemented, modified or superseded from time to time;

 

“Conditions Precedent” means the conditions precedent to the payment of the
Advance Payment set out in Section 3.3 and the conditions precedent in favour of
the Seller set out in Section 3.4;

 

“Confidential Information” has the meaning set out in Section 6.12(a);

 

“control” means the right, whether by contract, ownership of equity interests or
otherwise, to direct or cause the direction of the management of the business or
affairs of a person, whether directly or indirectly through a chain of entities
that are “controlled” within the foregoing meaning; and “controls”,
“controlling”, “controlled by” and “under common control with” have
corresponding meanings;

 

“Date of Delivery” has the meaning set out in Section 2.2(d);

 

“Defaulted Ounces” has the meaning set out in Section 11.1(a);

 

“Deferred Offset Amount” has the meaning set out in Section 2.3(a);

 

“Deferred Silver Amount” means, in respect of any Quarterly Measurement Period
for which Deferred Silver Ounces arise pursuant to Section 2.3, the product of
(i) the Silver Reference Price as of the date that is two Business Days prior to
the corresponding

 

5

--------------------------------------------------------------------------------


 

Quarterly Delivery Date, multiplied by (ii) the number of Deferred Silver Ounces
arising in the relevant Quarterly Measurement Period, multiplied by (iii) one
minus the Applicable Silver Price Percentage (expressed as a decimal);

 

“Deferred Silver Ounces” means, for any Quarterly Measurement Period, the number
of ounces of Refined Silver equal to the positive difference, if any, between
(i) the number of ounces of Refined Silver equal to Payable Silver for such
Quarterly Measurement Period, minus (ii) the Actual Reference Silver for such
Quarterly Measurement Period;

 

“Delivery Coverage Test” means, with respect to any Indebtedness (excluding
Shareholder Loans and Existing Partner Shareholder Loans) proposed to be
incurred by Project Holdco or the Owner, that after giving effect to the
incurrence of such Indebtedness (and assuming all committed amounts thereunder
are fully drawn), for the term of such Indebtedness taking into account the
amortization schedule in respect thereof:

 

(a)                                 the Distributions forecast to be paid
directly or indirectly to the Seller (prior to considering the economic
obligations of the Seller to the Purchaser under this Agreement) during such
term (and as determined using the Average Metal Prices for gold and silver on
the date of calculation),

 

exceed an amount equal to:

 

(b)                                 (i) on or prior to the Advance Payment
Reduction Date, *[Redacted]* and (ii) following the Advance Payment Reduction
Date, *[Redacted]*,

 

all as calculated using the then current Mine Plan (provided that such Mine Plan
has been provided to the Purchaser in accordance with the reporting requirements
agreed by the Parties pursuant to Section 5.1);

 

“Designated Jurisdiction” has the meaning set out in Section 2.2(d);

 

“Disclosure Letter” means a letter dated the date hereof disclosing, among other
things, facts, matters and circumstances that are, or may be, inconsistent with
the representations and warranties;

 

“Dispute Notice” has the meaning set out in Section 13.1(a)(i);

 

“Dispute Period” has the meaning set out in Section 13.1(a)(i);

 

“Distribution” means:

 

(a)                                 any dividend in cash or other property or
assets or return of any capital;

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

6

--------------------------------------------------------------------------------


 

(b)                                 any management or comparable fee paid;

 

(c)                                  any repayment of any Shareholder Loan or
other intercompany Indebtedness (including, for greater certainty, any interest
paid in respect thereof); or

 

(d)                                 any other payment related to the Project
that is paid to the Seller by Project Holdco or the Owner;

 

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval system
maintained by the United States Securities and Exchange Commission;

 

“Eligible Transferee” has the meaning set out in Section 6.8(b)(iii);

 

“Encumbrances” means all mortgages, charges, assignments, hypothecs, pledges,
security interests, liens and other encumbrances and adverse claims of every
nature and kind securing any obligation of any person;

 

“Existing Lenders” means the lenders under the Project Financing but excluding,
for greater certainty, the Parent Company or any of its Affiliates;

 

“Existing Partner” means Goldcorp Inc.;

 

“Existing Partner PV Interest” means the Existing Partner’s entire direct or
indirect interest in the Project from time to time (including its equity
interest and its interest in the Existing Partner Shareholder Loans) which, on
the date hereof, is a 40% interest;

 

“Existing Partner Shareholder Loans” means any loans provided to the Owner or
Project Holdco by the Existing Partner or a subsidiary thereof;

 

“Existing Restrictions” means any covenants or other restrictions imposed on any
Seller Group Entity pursuant to the terms of the Project Financing, the
Shareholders Agreement, the Special Lease Agreement or any similar agreement
relating to the Project, as applicable;

 

“Facilities” means the access, mining, processing, production, maintenance,
administration, storage, power and other infrastructure re-commissioned,
constructed or operated in the Dominican Republic to the extent owned or
controlled by, the Owner or any of its Affiliates (whether located within or
outside of the Fiscal Reserve) to extract, beneficiate, store, market and sell
Minerals;

 

“Fiscal Reserve” means the Montenegro Fiscal Mining Reserve (Reserva Fiscal
Montenegro), as it exists on the date hereof, established by Presidential Decree
No. 169-02, dated as of March 7, 2002, as extended by Presidential Decree
No. 722-04 and delineated by the UTM coordinates set out in Schedule B and
depicted on the map attached as Schedule C, but subject to the exclusions set
out in the Special Lease Agreement as depicted on the map attached as Schedule C
as “Excluded Area”;

 

7

--------------------------------------------------------------------------------


 

“Fixed Silver Recovery Rate” means the fixed metallurgical recovery rate for
silver at the Project prior to the delivery by the Seller of the Step-Down
Silver Ounces, being 70%;

 

“Gold Cash Price” means, on any date, the product of the Gold Reference Price as
of the day that is two Business Days prior to such date multiplied by the
Applicable Gold Price Percentage on such date;

 

“Gold Purchase Price” has the meaning set out in Section 2.5;

 

“Gold Reference Price” means, for any date, the “LBMA Gold Price” as quoted in
U.S. Dollars by the LBMA at 3:00 pm (London time) on such date, provided that
if, for any reason, the LBMA is no longer in operation or the price of gold is
not confirmed, acknowledged or quoted by the LBMA on such date, the Gold
Reference Price shall be determined by reference to the price of gold on another
commercial exchange mutually acceptable to the Seller and the Purchaser, acting
reasonably;

 

“Gold Unit Offset” has the meaning set out in Section 2.5(a);

 

“Governmental Authority” means any international, federal, state, provincial,
territorial, municipal or local government, agency, department, ministry,
authority, board, tribunal, commission or official, including any such entity
with power to tax, or exercise regulatory or administrative functions, or any
court, arbitrator (public or private), stock exchange or securities commission;

 

“Indebtedness” means, for any person at any date, without duplication (a) all
obligations of such person to repay money borrowed, (b) all obligations of such
person to pay money evidenced by term loans, bonds, debentures, notes or other
similar instruments, including such obligations incurred in connection with the
acquisition of property, assets or a business, (c) all obligations under
bankers’ acceptances, (d) the undrawn face amount of all letters of credit
issued for the account of such person and all outstanding reimbursement
obligations with respect to such letters of credit, (e) all obligations of such
person to pay the deferred purchase price of property or services, (f) the
principal component of all rental obligations of such person as lessee under
capital leases and (g) obligations of another person of the type listed in
clauses (a) through (f), payment of which is guaranteed by or secured by
Encumbrances on the property of such person; provided that “Indebtedness” shall
not include current trade accounts payable or purchase money obligations
incurred in the ordinary course of business;

 

“Initial Term” has the meaning set out in Section 4.1;

 

“Insolvency Event” means, in relation to any person, any one or more of the
following events or circumstances:

 

(a)                                 proceedings are commenced against such
person for the winding-up, liquidation, bankruptcy or dissolution of such
person, unless such person in good faith actively and diligently contests such
proceedings resulting in a dismissal or stay thereof within 90 days of the
commencement of such proceedings;

 

8

--------------------------------------------------------------------------------


 

(b)                                 a decree or order of a court of competent
jurisdiction is entered adjudging such person to be bankrupt or insolvent
(unless vacated), or a petition or order seeking reorganization, arrangement or
adjustment of or in respect of such person is approved under Applicable Laws
relating to bankruptcy, insolvency, compromise or arrangement of debts or relief
of debtors;

 

(c)                                  such person makes an assignment for the
benefit of its creditors, files a notice of intention to file a proposal to
creditors, or petitions or applies to any court or tribunal for the appointment
of a receiver or trustee for itself or any substantial part of its property, or
commences for itself or acquiesces in or approves or has filed or commenced
against it any proceeding under any bankruptcy, insolvency, reorganization,
arrangement or readjustment of debt law or statute or any proceeding for the
appointment of a receiver or trustee for itself or any substantial part of its
assets or property, or a liquidator, administrator, receiver, trustee,
conservator or similar person is appointed with respect to it or any substantial
portion of its property or assets, unless, in the case of a proceeding commenced
against such person, such proceeding is being actively and diligently contested
in good faith resulting in a dismissal or stay thereof within 90 days of
commencement of such proceeding;

 

(d)                                 a resolution is passed authorizing any of
the events described in paragraph (c) above, to the extent such events are
instituted by such person; or

 

(e)                                  anything analogous or having a similar
effect to an event listed in paragraphs (a) to (d) above occurs in respect of
such person;

 

“LBMA” means the London Bullion Market Association;

 

“LBMA Good Delivery List” means the lists maintained by the LBMA detailing the
names of accredited refiners of gold and silver;

 

“LBMA Good Delivery Rules” means the Good Delivery Rules for Gold and Silver
Bars — Specifications for Good Delivery Bars and Application Procedures for
Listing of the LBMA, as amended from time to time;

 

“Losses” means all claims, demands, proceedings, fines, losses, damages,
liabilities, obligations, deficiencies, costs and expenses (including all legal
and other professional fees and disbursements, interest, penalties, judgment and
amounts paid in settlement of any demand, action, suit, proceeding, assessment,
judgment or settlement or compromise);

 

“Lot” means any applicable quantity of Minerals delivered by the Seller or any
of its Affiliates to an Offtaker from time to time;

 

“Material Adverse Effect” means any event, occurrence, change or effect that,
when taken individually or together with all other events, occurrences, changes
or effects, is or would reasonably be expected to:

 

9

--------------------------------------------------------------------------------


 

(a)                           materially limit, restrict or impair the ability
of the Seller to perform its obligations under this Agreement, the Shareholders
Agreement, the Special Lease Agreement or the Project Financing, as applicable;

 

(b)                           limit, restrict or impair the ability of the Owner
to operate the Project substantially in accordance with the Mine Plan for the
Project in effect immediately prior to the occurrence of the Material Adverse
Effect; or

 

(c)                            cause a significant decrease to, or delay in, the
expected gold or silver production from the Project based on the Mine Plan for
the Project in effect immediately prior to the occurrence of such event,
occurrence, change or effect;

 

*[Redacted]*;

 

“Mine Plan” means, at any time and from time to time, the life of mine plan in
respect of the Project adopted by Project Holdco for the Owner as part of the
annual process of adoption of a program and budget under the Shareholders
Agreement, as such plan may be amended from time to time in accordance with the
Shareholders Agreement and accepted practices in the international mining
industry, and as of the date hereof means the mine plan attached as Appendix 1
to the Disclosure Letter;

 

“Mineral Rights” means the rights of the Owner conferred by, and subject to the
exclusions and limitations set forth in, the Special Lease Agreement and
Applicable Laws, to prospect, explore for, develop, exploit, process, reprocess,
store, and sell Minerals from the Fiscal Reserve as it exists on the Closing
Date, including any extension, renewal, replacement, conversion or substitution
of any such rights but, in every case, without extending the area of the Fiscal
Reserve;

 

“Minerals” means any and all marketable metal bearing material in whatever form
or state (including Reference Gold and Reference Silver) that is mined,
produced, extracted or otherwise recovered from the Fiscal Reserve, including
any such material derived from any processing or reprocessing of any tailings,
stockpiles, dumps, waste rock or other waste products originally derived from
the Fiscal Reserve that may be subsequently reprocessed, and including ore and
any other products resulting from the further milling, processing or other
beneficiation of Minerals, including concentrates or doré bars;

 

“Net Delivered Ounce Obligation” means for the relevant period, the product of
(x) all projected ounces of Refined Gold and Refined Silver forecast to be
delivered to the Purchaser during such period multiplied by (y) the difference,
as applicable, between (a) the Average Metal Prices for gold and silver at such
time and (b) the product of (i) the Applicable Gold Price Percentage and the
Applicable Silver Price Percentage, in each case, as in effect at the relevant
times multiplied by (ii) the Average Metal Prices for gold and silver at such
time, as applicable;

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

10

--------------------------------------------------------------------------------


 

“NI 43-101” means National Instrument 43-101 — Standards of Disclosure for
Mineral Projects of the Canadian Securities Administrators, as the same may be
amended from time to time, or any successor instrument, rule or policy;

 

“Offtake Agreement” means any agreement entered into by any Seller Group Entity
with an Offtaker (a) for the sale of Reference Gold or Reference Silver to such
Offtaker or (b) for the smelting, refining or other beneficiation of Reference
Gold or Reference Silver by such Offtaker for the benefit of a Seller Group
Entity, as such agreement may be amended, restated, supplemented, modified or
superseded from time to time;

 

“Offtaker” means (a) any person, other than a Seller Group Entity, that
purchases Minerals from a Seller Group Entity pursuant to an Offtake Agreement;
or (b) any person that takes delivery of Minerals for the purpose of smelting,
refining or other beneficiation of such Minerals for the benefit of a Seller
Group Entity pursuant to an Offtake Agreement; provided that if a Barrick Group
Entity smelts, refines or beneficiates such Minerals, the Offtaker shall mean
such Barrick Group Entity;

 

“Offtaker Charges” means any refining charges, treatment charges, penalties,
insurance charges, transportation charges, settlement charges, financing charges
or price participation charges, or other charges, penalties or deductions that
may be charged or levied by an Offtaker, regardless of whether such charges,
penalties or deductions are expressed as a specific metal deduction, a
percentage or otherwise;

 

“Offtaker Delivery” means the delivery of Reference Gold and/or Reference Silver
to an Offtaker which, for greater certainty, shall not include deliveries of
Reference Gold and/or Reference Silver to persons subsequent to the first
Offtaker acquiring such Reference Gold and/or Reference Silver;

 

“Offtaker Payment” means (a) with respect to Minerals contained in any Lot
purchased by an Offtaker from a Seller Group Entity pursuant to an Offtake
Agreement, the receipt by a Seller Group Entity of payment or other
consideration from the Offtaker in respect of any Reference Gold or Reference
Silver in such Lot in accordance with the applicable Offtake Agreement, and
(b) with respect to Minerals contained in any Lot refined, smelted or otherwise
beneficiated by an Offtaker on behalf of a Seller Group Entity, the receipt by a
Seller Group Entity of gold or silver for such Lot in accordance with the
applicable Offtake Agreement; provided that if a Barrick Group Entity is the
Offtaker, then Offtaker Payment shall mean the creation of Refined Gold and/or
Refined Silver from the smelting, refining or beneficiating of any Reference
Gold or Reference Silver in such Lot, as applicable; and, provided further, that
if a Transfer has occurred pursuant to Section 6.8(c)(iii) any Offtaker Payment
received by a Seller Group Entity will be deemed to have been received for all
purposes of this Agreement (other than for the purpose of determining whether
the Seller Group Entities are in compliance with Section 6.9(a)) in respect of
all Reference Gold and Reference Silver in such Lot as if the transfer in
Section 6.8(c)(iii) had not occurred, notwithstanding that the entitlement of
the Seller Group Entities to Minerals from such Lot shall be less than the
Reference Gold and Reference Silver as a result of the decrease in the Barrick
PV Interest;

 

11

--------------------------------------------------------------------------------

 


 

“Operating Approvals” has the meaning set out in Schedule D;

 

“Original Method of Delivery” means the method of delivery for Refined Gold and
Refined Silver as provided in writing by the Seller and the Purchaser on or
prior to the date hereof;

 

“Other Minerals” means any and all marketable metal bearing material in whatever
form or state (including ore) that is mined, produced, extracted or otherwise
recovered from any location that is not within the Fiscal Reserve;

 

“Other Person” has the meaning set out in Section 6.11(a);

 

“Owner” means Pueblo Viejo Dominicana Corporation, a company existing under the
laws of Barbados and a wholly owned subsidiary of Project Holdco, or any
transferee of the Project pursuant to Section 6.8;

 

“Parent Company Fundamental Representations” means each of the representations
and warranties of Parent Company set forth in Schedule E;

 

“Parties” means the parties to this Agreement and “Party” means each of them;

 

“Payable Gold” means, for any Quarterly Measurement Period (or portion thereof,
as applicable):

 

(a)           commencing on July 1, 2015 and until such time as 990,000 ounces
of Refined Gold have been delivered in the aggregate to the Purchaser under this
Agreement (in the aggregate, the “Step-Down Gold Ounces”), 7.5% of Reference
Gold contained in each Offtaker Delivery and in respect of which an Offtaker
Payment is received; and

 

(b)           following the delivery of the Step-Down Gold Ounces and
thereafter, 3.75% of Reference Gold contained in each Offtaker Delivery and in
respect of which an Offtaker Payment is received;

 

“Payable Silver” means, for any Quarterly Measurement Period (or portion
thereof, as applicable):

 

(a)           from and after January 1, 2016 and until the Step-Down Silver
Ounces have been delivered to the Purchaser, the product of (i) 75%, multiplied
by (ii) the Adjusted Reference Silver Ounces for such Quarterly Measurement
Period, multiplied by (iii) the Fixed Silver Recovery Rate; and

 

(b)           following the delivery of the Step-Down Silver Ounces, 37.5% of
Reference Silver contained in each Offtaker Delivery and in respect of which an
Offtaker Payment is received;

 

12

--------------------------------------------------------------------------------


 

“Permitted Capital Projects” means capital expenditures by a Seller Group
Entity:

 

(a)           contemplated by the Mine Plan then in effect;

 

(b)           required to maintain design capacity or production as contemplated
in the Mine Plan then in effect, or to prevent a material increase in unit
operating costs from the levels contemplated in the Approved Program and Budget
then in effect;

 

(c)           required to maintain operations at the levels contemplated in the
Mine Plan and in compliance with all material licenses, permits, contracts,
mining rights and rights required by law for the operation of the Project then
in effect;

 

(d)           required to expand the Project, to reduce operating costs or for
any other purpose which is mutually beneficial to the Seller Group Entities and
the Purchaser; or

 

(e)           which have been consented to by the Purchaser in writing in
advance, such consent not to be unreasonably withheld;

 

“Permitted Encumbrances” means any Encumbrance:

 

(a)           securing the payment and performance, when due, of obligations
incurred in respect of the Project Financing, Project Financing Permitted
Indebtedness and Additional Permitted Indebtedness; or

 

(b)           granted or incurred by the Owner in respect of the Project
constituted by the following:

 

(i)            inchoate or statutory liens for Taxes, assessments, royalties,
rents or charges not at the time due or payable, or being contested in good
faith through appropriate proceedings;

 

(ii)           any reservations or exceptions contained in the original grants
of land or by Applicable Laws or the terms of the Special Lease Agreement or any
other lease or concession in respect of or comprising the Mineral Rights or
Surface Rights;

 

(iii)          minor discrepancies in the legal description or acreage of or
associated with the Mineral Rights or Surface Rights or any adjoining properties
which would be disclosed in an up-to-date survey and any registered easements
and registered restrictions or covenants that run with the land which do not
materially impair the use of the Mineral Rights or Surface Rights for the
purpose of conducting and carrying out mining operations thereon;

 

(iv)          rights of way for or reservations or rights of others for, sewers,
water lines, gas lines, electric lines, telegraph and telephone lines, and other
similar utilities, or zoning by-laws, ordinances, surface access rights or other
restrictions as to the use of the Mineral Rights or Surface Rights, which do

 

13

--------------------------------------------------------------------------------


 

not in the aggregate materially detract from the use of the Mineral Rights or
Surface Rights for the purpose of conducting and carrying out mining operations
thereon;

 

(v)           equipment leases, purchase money security interests and liens not
otherwise herein expressly permitted incurred in the ordinary course of business
of the Owner;

 

(vi)          liens or other rights granted to secure performance of statutory
obligations or regulatory requirements (including reclamation obligations);

 

(vii)         Encumbrances relating to, or resulting from, an act of
expropriation that would not reasonably be expected to give rise to a Material
Adverse Effect;

 

(viii)        any royalty or net profits interest payable to the Government of
the Dominican Republic;

 

(ix)          pre-emptive Encumbrances placed on bank accounts of the Owner
without the consent of a Barrick Group Entity provided that such Encumbrances
have been contested in good faith through appropriate proceedings;

 

(x)           any other Encumbrances listed in the definition of “Permitted
Lien” in the Common Terms Agreement and not otherwise listed above; and

 

(xi)          Encumbrances created with the Purchaser’s prior written consent;

 

“person” includes individuals, corporations, bodies corporate, limited or
general partnerships, joint stock companies, limited liability corporations,
joint ventures, associations, companies, trusts, banks, trust companies,
Governmental Authorities or any other type of organization, whether or not a
legal entity;

 

“Power of Attorney” has the meaning set out in Section 3.3(g);

 

“Production Participation Interest” means (a) an interest created by an
agreement to purchase and sell gold or silver from, or measured based on, gold
or silver mined from, produced, extracted or otherwise recovered from the Fiscal
Reserve, as applicable, or (b) a royalty interest or any similar interest,
actual or synthetic, in production payable on, or measured based on, gold or
silver mined from, produced, extracted or otherwise recovered from the Fiscal
Reserve;

 

“Project” means (a) the Fiscal Reserve, (b) the Mineral Rights, (c) the
Facilities, and (d) the Surface Rights related to any of the foregoing;

 

“Project Financing” means the credit facilities entered into by the Owner and
Project Holdco in connection with the Project and listed in Schedule A, as
amended, restated, supplemented, modified or superseded from time to time;

 

14

--------------------------------------------------------------------------------


 

“Project Financing Permitted Indebtedness” means Indebtedness permitted to be
incurred by the Owner and/or Project Holdco under the Project Financing, but
excluding (i) any such Indebtedness that would require lender consent, and
(ii) any changes to Indebtedness permitted to be incurred by the Owner and/or
Project Holdco resulting from any amendments, restatements, supplements,
modifications, waivers or superseding terms to the terms of the Project
Financing in effect as of the date hereof;

 

“Project Holdco” means Dominicana Holdings Inc., a company existing under the
laws of Barbados;

 

“Purchaser Event of Default” has the meaning set out in Section 11.3;

 

“Purchaser Fundamental Representations” means the representations and warranties
of the Purchaser set forth in Sections (a) through (i) and (k) of Schedule F;

 

“Purchaser Indemnified Parties” has the meaning set out in Section 8.2;

 

“Purchaser Interest” has the meaning set out in Section 7.1(b);

 

“Purchaser Parent” means Royal Gold, Inc.;

 

“Purchaser ROFR Offer” has the meaning set out in Section 7.1(b);

 

“Purchaser Undiscounted Economic Interest” means, at any relevant time, the
value of the Purchaser’s undiscounted economic interest in this Agreement
calculated as all projected Net Delivered Ounce Obligations over the then
current Mine Plan for the Project (provided such Mine Plan has been provided to
the Purchaser in accordance with the reporting requirements agreed by the
Parties pursuant to Section 5.1) plus, without duplication, the value of
Defaulted Ounces, Deferred Silver Ounces and Accrued Ounces at such time;

 

“Quarterly Delivery Date” means each of the following dates: (i) March 15,
(ii) June 15, (iii) September 15 and (iv) December 15, or if any such day is not
a Business Day, then the first Business Day thereafter;

 

“Quarterly Measurement Period” means each of the following periods: (i) the
period beginning on December 1 and ending on February 28 (or February 29 in the
case of any leap year), inclusive, (ii) the period beginning on March 1 and
ending on May 31, inclusive, (iii) the period beginning on June 1 and ending on
August 31, inclusive and (iv) the period beginning on September 1 and ending on
November 30, inclusive, provided that the initial Quarterly Measurement Period
shall commence on July 1, 2015 and end on the earliest to occur after the
Closing Date of August 31, November 30, February 28 (or 29 if the relevant year
is a leap year), or May 31, as applicable;

 

“Receiving Party” has the meaning set out in Section 6.12(a);

 

“Reference Gold” means 60% of the number of gold ounces contained in any Lot of
concentrate, doré or any other metal bearing material produced from the Project

 

15

--------------------------------------------------------------------------------


 

(including gold derived from any processing or reprocessing of tailings, waste
rock or other waste products originally derived from the Project) multiplied by
(a) 97%, in the case of any Lot of copper concentrates (only to the extent
payable metal comprising gold is contained in such concentrate), or (b) 99.9%,
in the case of any Lot of gold doré and any other product;

 

“Reference Silver” means 60% of the number of silver ounces contained in any Lot
of concentrate, doré or any other metal bearing material produced from the
Project (including silver derived from any processing or reprocessing of
tailings, waste rock or other waste products originally derived from the
Project) multiplied by (a) 97%, in the case of any Lot of copper concentrates
(only to the extent payable metal comprising silver is contained in such
concentrate), or (b) 99%, in the case of any Lot of silver doré and any other
product;

 

“Refined Gold” means marketable gold bearing material in the form of physical
gold bars that is refined to a minimum 995 parts per 1,000 fine gold and
otherwise meets LBMA Good Delivery Rules;

 

“Refined Silver” means marketable silver bearing material in the form of
physical silver bars that is refined to a minimum 999 parts per 1,000 fine
silver and otherwise meets LBMA Good Delivery Rules;

 

“Reorganization” means the corporate reorganization to be effected on or before
the Closing Date as a result of which: (a) the only assets of the Seller shall
be the Barrick PV Interest and assets related thereto; and (b) the only
liabilities of the Seller shall be (i) Indebtedness that is directly related to
the Project or that was incurred in order to acquire Indebtedness of the Owner
or Project Holdco related to the Project, in each case owed to certain Barrick
Group Entities (including, for greater certainty, to facilitate Distributions by
the Seller) and (ii) Indebtedness to the Parent Company that was incurred in
satisfaction of certain accrued cumulative dividends owing immediately prior to
the effective time of such corporate reorganization on preference shares of the
Seller held by the Parent Company;

 

“Reserves” means proven and probable reserves as defined and incorporated under
NI 43-101;

 

“Resources” means indicated, inferred and measured resources as defined and
incorporated under NI 43-101;

 

“Restricted Payment Date” means the first day of the 30 day period under the
Project Financing documents during which payments may be made by the Owner to
Project Holdco;

 

“Restricted Person” means any person with which any Party or its Affiliates is
prohibited from doing business under any trade restriction, embargo or other
Applicable Laws;

 

16

--------------------------------------------------------------------------------


 

“SEDAR” means the System for Electronic Disclosure Analysis and Retrieval of the
Canadian Securities Administrators;

 

“Seller Event of Default” has the meaning set out in Section 11.1;

 

“Seller Fundamental Representations” means the representations and warranties of
Seller set forth in Sections (a) through (e), (i), (j) and (m) through (o) of
Schedule D;

 

“Seller Group Entities” means the Seller, the Owner and Project Holdco, and any
other subsidiary of the Seller (now or hereafter incorporated) that acquires a
direct or indirect interest in all or any part of the Project;

 

“Seller Indemnified Parties” has the meaning set out in Section 8.3;

 

“Seller ROFR Offer” has the meaning set out in Section 7.2(a);

 

“Seller Shareholder Loans” means any Shareholder Loans made by the Seller to
Project Holdco or any other Seller Group Entity;

 

“Seller Undiscounted Economic Interest” means, at any relevant time, the value
of the Seller’s undiscounted economic interest in the Project calculated as the
sum of all Distributions forecast to be paid directly or indirectly to the
Seller (prior to considering the obligations of the Seller to the Purchaser
under this Agreement) all as calculated over the then current Mine Plan using
the Average Metal Prices at such time (provided such Mine Plan has been provided
to the Purchaser in accordance with the reporting requirements agreed by the
Parties pursuant to Section 5.1);

 

“Shareholder Loans” means any loans provided by the Seller or an Affiliate of
the Seller to the Owner or Project Holdco;

 

“Shareholders Agreement” means the second amended and restated shareholders’
agreement dated as of August 23, 2012 among the Seller, Project Holdco, the
Parent Company, the Existing Partner, Goldcorp Aureus Inc. and the Owner, as the
same may be further amended, restated, supplemented, modified or superseded from
time to time;

 

“Silver Cash Price” means, on any date, the product of the Silver Reference
Price as of the day that is two Business Days prior to such date multiplied by
the Applicable Silver Price Percentage as of such date;

 

“Silver Holdback Amount” means, for each Quarterly Measurement Period in respect
of which there are Deferred Silver Ounces outstanding, an amount equal to (A x
B) where:

 

A =          the total number of Deferred Silver Ounces in respect of the
applicable Quarterly Measurement Period (including, for greater certainty, but
without duplication, all Deferred Silver Ounces in respect of prior Quarterly
Measurement Periods that continue to be outstanding); and

 

17

--------------------------------------------------------------------------------


 

B =          the Average Metal Price for silver on the Quarterly Delivery Date
in respect of such Quarterly Measurement Period;

 

“Silver Purchase Price” has the meaning set out in Section 2.6;

 

“Silver Reference Price” means, for any date, the “LBMA Silver Price” as quoted
in U.S. Dollars by the LBMA at 12:00 pm (London Time) on such date, provided
that if, for any reason, the LBMA is no longer in operation or the price of
silver is not confirmed, acknowledged or quoted by LBMA on such date, the Silver
Reference Price shall be determined by reference to the price of silver on
another commercial exchange mutually acceptable to the Seller and the Purchaser,
acting reasonably;

 

“Silver Unit Offset” has the meaning set out in Section 2.6;

 

“Special Lease Agreement” means the Special Lease Agreement of Mining Rights
(Contrato Especial de Arrendamiento de Derechos Mineros), dated March 25, 2002
among the Government of the Dominican Republic, the Central Bank of the
Dominican Republic, Rosario Dominica, S.A. and the Owner, as amended by the
amendments (enmiendas) to the Special Lease Agreement of Mining Rights, dated
June 10, 2009 and September 5, 2013, in each of the foregoing cases as approved
by Resolution of the National Congress of the Dominican Republic, and as the
same may be further amended, restated, supplemented, modified or superseded from
time to time;

 

“Step-Down Silver Ounces” means an aggregate of 50,000,000 ounces of Refined
Silver;

 

“subsidiary” has the meaning given to that term in the Business Corporations Act
(Ontario);

 

“Substitute Metals” has the meaning set out in Section 11.2(a)(iii);

 

“Surface Rights” means any rights of the Owner from time to time and at any time
to use, enter and occupy the surface of real property (including the surface of
any Mineral Right) for the exploration, development, exploitation, production,
processing, reprocessing, refining, treatment, storage and disposal (including
tailings and waste disposal) of Minerals, and the business of mining, including
without limitation, any freehold right, leasehold right, usufruct, license,
easement, right of way, or other form of surface tenure under the laws of the
Dominican Republic, and any improvements or attachments deemed to be part of any
such rights under the laws of the Dominican Republic, whether in any such case
contractual, statutory or otherwise;

 

“Suspended Ounces” has the meaning set out in Section 11.4(b);

 

“Suspended Provisions” means provisions set forth in Article 2 and Section 5.2
(other than audit rights of information relevant to the determination of the
occurrence of the applicable Purchaser Event of Default), Section 6.4,
Section 6.5(d), Section 6.6(a), the first sentence of Section 6.6(b),
Section 6.7(a), Section 6.7(b) (other than clause (i) of the second sentence
therein), Sections 6.7(d)(i) and (ii), Section 6.7(e), Section 6.9(a),

 

18

--------------------------------------------------------------------------------


 

Section 6.10 (in so far as it relates the Seller or any other Barrick Group
Entity performing any of the other Suspended Provisions following the occurrence
and during the pendency of a Purchaser Event of Default, Section 11.2 (in so far
as it relates to the failure of the Seller or any other Barrick Group Entity to
perform any of the other Suspended Provisions following the occurrence and
during the pendency of a Purchaser Event of Default) and Article 13 (other than
any disputes relating to the existence of the applicable Purchaser Event of
Default and any other disputes pending at the time of suspension);

 

“Tax” or “Taxes” means all taxes, assessments and other governmental charges,
duties, and impositions, including any interest, penalties, tax instalment
payments or other additions that may become payable in respect thereof, imposed
by any federal, provincial, state or local government, or any agency or
political subdivision of any such government, which taxes shall include all
income or profits taxes (including federal, provincial, and state income taxes),
non-resident withholding taxes, sales and use taxes, goods and services taxes,
harmonized sales taxes, branch profit taxes, ad valorem taxes, excise taxes,
export or import taxes or duties, customs duties, mineral taxes, mining taxes,
royalties, severance taxes, franchise taxes, gross receipts taxes, business
licence taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, land transfer taxes, capital taxes,
extraordinary income taxes, surface area taxes, property taxes, asset transfer
taxes, and other governmental charges, and other obligations of the same or of a
similar nature to any of the foregoing;

 

“Technical Support Agreement” means the Technical Support Agreement, dated
April 26, 2010 between the Parent Company and the Owner as amended, restated,
supplemented, modified or superseded from time to time;

 

“Term” means the Initial Term and any subsequent term of this Agreement as
determined in accordance with Section 4.1;

 

“Time of Delivery” has the meaning set out in Section 2.2(d);

 

“Transfer” means to sell, transfer, assign, convey, dispose or otherwise grant a
right, title or interest, other than by expropriation or other transfer required
or imposed by Applicable Laws or any Governmental Authority; and

 

“U.S. Dollars” has the meaning set out in Section 1.2(j).

 

1.2                          Certain Rules of Interpretation

 

Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires:

 

(a)           The terms “Agreement”, “this Agreement”, “the Agreement”,
“hereto”, “hereof”, “herein”, “hereby”, “hereunder” and similar expressions
refer to this Agreement in its entirety and not to any particular provision
hereof.

 

19

--------------------------------------------------------------------------------


 

(b)           References to an “Article”, “Section” or “Schedule” followed by a
number or letter refer to the specified Article or Section of or Schedule to
this Agreement.

 

(c)           Headings of Articles and Sections are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

(d)           Where the word “including” or “includes” is used in this
Agreement, it means “including without limitation” or “includes without
limitation”.

 

(e)           The language used in this Agreement is the language chosen by the
Parties to express their mutual intent, and no rule of strict construction shall
be applied against any Party.

 

(f)            Unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

 

(g)           A reference to a statute includes all regulations made pursuant to
such statute and, unless otherwise specified, any reference to a statute or
regulation includes the provisions of any statute or regulation which amends,
supplements or supersedes any such statute or any such regulation.

 

(h)           Time is of the essence in the performance of the Parties’
respective obligations under this Agreement.

 

(i)            In this Agreement, a period of days shall be deemed to begin on
the first day after the event which began the period and to end at 5:00
p.m. (Toronto time) on the last day of the period.  If, however, the last day of
the period does not fall on a Business Day, the period shall terminate at 5:00
p.m. (Toronto time) on the next Business Day.

 

(j)            Unless specified otherwise in this Agreement, all statements or
references to dollar amounts in this Agreement are to the lawful currency of the
United States of America (“U.S. Dollars”).

 

(k)           The following schedules are attached to and form part of this
Agreement:

 

Schedule A            -               Project Financing

 

Schedule B            -               Fiscal Reserve — UTM Coordinates

 

Schedule C            -               Map of the Fiscal Reserve

 

Schedule D            -               Seller Representations and Warranties

 

Schedule E            -               Parent Company Representations and
Warranties

 

Schedule F            -               Purchaser Representations and Warranties

 

Schedule G            -               Dispute Resolution

 

Schedule H           -               Form of Power of Attorney

 

20

--------------------------------------------------------------------------------

 


 

ARTICLE 2
PURCHASE AND SALE

 

2.1                          Purchase and Sale of Refined Gold and Refined
Silver

 

(a)           Subject to and in accordance with the terms and conditions of this
Agreement, during the Term, the Seller hereby agrees to sell and deliver to the
Purchaser and the Purchaser hereby agrees to purchase from the Seller (i) an
amount of Refined Gold equal to Payable Gold, free and clear of all
Encumbrances, and (ii) an amount of Refined Silver equal to Payable Silver, free
and clear of all Encumbrances.  For greater certainty, Payable Gold and Payable
Silver shall not be reduced for, and the Purchaser shall not be responsible for,
any Offtaker Charges.

 

(b)           The Seller’s obligation to sell and deliver Refined Gold and
Refined Silver under this Agreement shall be solely to sell and deliver Refined
Gold and Refined Silver in an amount equal to the Payable Gold and Payable
Silver. The Refined Gold and Refined Silver delivered pursuant to this Agreement
need not come from the gold or silver physically produced at the Project,
provided that any Refined Gold or Refined Silver has been refined by a refinery
on the LBMA Good Delivery List.

 

(c)           The Seller’s obligation to sell and deliver Refined Silver in the
amount of Payable Silver and Deferred Silver Ounces during any Quarterly
Measurement Period shall be satisfied by reference to all Actual Reference
Silver for such Quarterly Measurement Period, unless any Barrick Group Entity
has entered into a further silver stream after compliance with Section 7.2 over
any Actual Reference Silver in excess of Reference Silver, or has otherwise
subsequently divested all or any portion of its direct or indirect interest in
the Project in excess of the initial 60% Barrick PV Interest, in which event the
Seller’s obligation to sell and deliver Refined Silver in the amount equal to
Payable Silver and Deferred Silver Ounces in respect of any Quarterly
Measurement Period shall be satisfied by reference to all Reference Silver for
such Quarterly Measurement Period.  Notwithstanding the foregoing, any failure
to deliver Deferred Silver Ounces in compliance with this Section 2.1(c) shall
not constitute a Seller Event of Default, unless delivery of such Deferred
Silver Ounces is not made by the Seller when required pursuant to
Section 2.3(b).

 

2.2                          Delivery Obligations

 

(a)           Subject to Section 2.2(b), Section 2.2(e) and Section 2.3, on each
Quarterly Delivery Date, the Seller shall sell and deliver to the Purchaser
Refined Gold and Refined Silver equal to the Payable Gold and Payable Silver,
respectively, in respect of which Offtaker Payments were received during the
most recent Quarterly Measurement Period ended prior to such Quarterly Delivery
Date.  Notwithstanding the foregoing, the Seller may, in its sole discretion,
make deliveries of Refined Gold and Refined Silver in respect of a Quarterly
Measurement Period at any time and from time to time from and after the
beginning of such Quarterly Measurement Period through the Quarterly Delivery
Date relating thereto, provided that all Refined Gold and Refined Silver in
respect of a Quarterly Measurement Period is delivered by the applicable
Quarterly Delivery Date, subject to Section 2.2(b) and Section 2.2(e).  The
first Quarterly Measurement Period shall commence on July 1, 2015 and end on the
earliest

 

21

--------------------------------------------------------------------------------


 

to occur after the Closing Date of August 31, November 30, February 28 (or 29 if
the relevant year is a leap year), or May 31, as applicable.

 

(b)           In the event an Offtaker Payment which consists of a provisional
payment that may be adjusted upon final settlement under the Offtake Agreement
occurs during any Quarterly Measurement Period, and the final settlement does
not occur until after the end of such Quarterly Measurement Period, then:

 

(i)            the Seller shall sell and deliver to the Purchaser on or before
the immediately following Quarterly Delivery Date Refined Gold and Refined
Silver equal to the Payable Gold and Payable Silver, respectively, in respect of
the delivery of any Lot for which the Seller received a provisional Offtaker
Payment, calculated based on the estimated Reference Gold and Reference Silver
in such Lot as supported by the documentation provided pursuant to Section 2.4,
multiplied by the applicable provisional payment percentage; and

 

(ii)           no later than the Quarterly Delivery Date following the date of
final settlement of any delivery with the Offtaker, the Seller shall sell and
deliver to the Purchaser Refined Gold and Refined Silver in an amount equal to
the amount, if any, by which the Payable Gold and/or Payable Silver determined
pursuant to the final settlement exceeds the amount of Payable Gold and Payable
Silver previously delivered to the Purchaser in respect of such Lot pursuant to
Section 2.2(b)(i), as supported by the documentation provided pursuant to
Section 2.4; provided that if such difference is negative, the Purchaser shall
refund to the Seller, by way of set-off by the Seller against its delivery
obligations to the Purchaser on or in respect of such Quarterly Delivery Date,
an amount of Refined Gold and/or Refined Silver equal to the amount of Refined
Gold and/or Refined Silver that was delivered in excess to the Purchaser.

 

(c)           *[Redacted]*

 

(d)           The Seller shall sell and deliver to the Purchaser all Refined
Gold and Refined Silver to be sold and delivered under this Agreement to one or
more metal account(s) with bank(s) located in London, England, Zurich,
Switzerland, Singapore or Hong Kong as designated by the Purchaser in writing
from time to time upon at least 30 days’ prior written notice to the Seller
(each, a “Designated Jurisdiction”) or, subject to Section 2.2(f), such other
location specified by the Purchaser on at least 30 days’ prior written notice
and consented to by the Seller, such consent not to be unreasonably withheld. 
Delivery of Refined Gold or Refined Silver to the Purchaser shall be deemed to
have been made at the time Refined Gold or Refined Silver is delivered to the
designated metal account(s) of the Purchaser (the “Time of Delivery” on the

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

22

--------------------------------------------------------------------------------


 

“Date of Delivery”).  Title and risk of loss shall pass from the Seller to the
Purchaser at the Time of Delivery.

 

(e)           Subject to the deferral provided for in respect of Payable Silver
in Section 2.3, if applicable, if the Seller is in compliance with its covenants
set forth in Sections 6.9(a) and 6.9(b) but there are not sufficient funds in
the Collection Account to satisfy the Seller’s delivery obligations to the
Purchaser hereunder, then such delivery obligations shall, to the extent of the
shortfall, accrue but shall not be due.  The Seller will, as soon as practicable
(and in any event, within five Business Days) after receiving the funds
necessary to satisfy any of its accrued but unpaid obligations under this
Agreement, satisfy its obligations under this Agreement to the extent of any
deficiency arising under this Section 2.2(e).  For the avoidance of doubt, the
failure to deliver Refined Gold and/or Refined Silver equal to Payable Gold
and/or Payable Silver, respectively, in compliance with this
Section 2.2(e) shall give rise to Accrued Ounces, but shall not give rise to
Defaulted Ounces or constitute a Seller Event of Default.

 

(f)            All costs and expenses pertaining to each delivery of Refined
Gold and Refined Silver to the Purchaser shall be borne by the Seller so long as
(i) the Purchaser’s metal account(s) is in a Designated Jurisdiction and
(ii) the Purchaser has not requested a change in the method of delivery from the
Original Method of Delivery.  If the Purchaser specifies the delivery to a
jurisdiction other than a Designated Jurisdiction or changes the Original Method
of Delivery, then it will be responsible for any additional costs and expenses
resulting from such alteration(s) to the established delivery practices at such
time.

 

(g)           The Seller hereby represents and warrants to, and covenants with,
the Purchaser that, immediately prior to each Time of Delivery:

 

(i)            the Seller will be the sole legal and beneficial owner of the
Refined Gold and Refined Silver delivered to the metal account(s) of the
Purchaser;

 

(ii)           the Seller will have good, valid and marketable title to such
Refined Gold and Refined Silver; and

 

(iii)          such Refined Gold and Refined Silver will be free and clear of
all Encumbrances.

 

2.3                          Fixed Silver Recovery

 

Until the Step-Down Silver Ounces have been delivered to the Purchaser, if
Deferred Silver Ounces arise during any Quarterly Measurement Period, then:

 

(a)           The aggregate Silver Cash Price to be paid by the Purchaser for
all ounces of Refined Silver actually delivered and sold to the Purchaser on the
corresponding Quarterly Delivery Date (the “Aggregate Silver Cash Price”) will
be offset by an amount equal to the lesser of:

 

(i)            the Deferred Silver Amount, and

 

(ii)           the product of (A) x (B) x (C) where:

 

23

--------------------------------------------------------------------------------


 

(A)          equals the Applicable Silver Price Percentage minus 10%, in each
case expressed as a decimal,

 

(B)          is the number of ounces of Refined Silver delivered to the
Purchaser in respect of the Quarterly Measurement Period, and

 

(C)          is the Silver Reference Price on the date that is two Business Days
prior to such Quarterly Delivery Date,

 

the lesser of (i) and (ii) shall be referred to herein as the “Deferred Offset
Amount”. Notwithstanding any such offset in respect of the ounces of Refined
Silver actually delivered in respect of such Quarterly Measurement Period, the
reduction to the Advance Payment made for such Quarterly Delivery Date pursuant
to Section 2.6 shall be calculated as if the Silver Cash Price had not been
offset in accordance with this Section 2.3(a) and otherwise without
consideration of this Section 2.3(a).

 

(b)           Subject to Section 2.2(e), the Seller shall deliver Deferred
Silver Ounces to the Purchaser on each subsequent Quarterly Delivery Date in
which and to the extent that Actual Reference Silver that exceeds Payable Silver
is available, on a ‘first in first out’ basis, until all Deferred Silver Ounces
have been delivered to the Purchaser.  For greater certainty, the obligation to
deliver Deferred Silver Ounces on any Quarterly Delivery Date shall be satisfied
following delivery of Refined Silver in an amount equal to Payable Silver on
such date.

 

(c)           On delivery of any Deferred Silver Ounces, the Purchaser shall pay
the following for such Deferred Silver Ounces: (x) the Silver Purchase Price for
the Quarterly Delivery Date in respect of which such Deferred Silver Ounces were
actually delivered, plus (y) that portion of the Deferred Offset Amount
applicable to such Deferred Silver Ounces delivered and sold on such Quarterly
Delivery Date on a ‘first in first out’ basis.

 

(d)           At the sole discretion of the Seller, the obligation to sell and
deliver Deferred Silver Ounces may be satisfied by the sale and delivery to the
Purchaser of:

 

(i)            equivalent ounces of Refined Silver obtained by the Seller in
accordance with Section 2.1(b), which ounces of Refined Silver are in excess of
(x) Actual Reference Silver minus (y) all ounces of Refined Silver delivered to
the Purchaser under any other provision of this Agreement, and all such ounces
of Refined Silver sold and delivered to the Purchaser shall be subtracted from
the outstanding Deferred Silver Ounces.  The Purchaser shall pay the Silver
Purchase Price in connection with each ounce of Refined Silver delivered and
sold to the Purchaser pursuant to this Section 2.3(d)(i). The Purchaser shall
also pay the portion of the Deferred Silver Amount corresponding to the Deferred
Silver Ounces delivered and sold pursuant to this Section 2.3(d)(i); or

 

24

--------------------------------------------------------------------------------


 

(ii)           equivalent ounces of Refined Gold determined by multiplying
(x) the Deferred Silver Ounces to be sold and delivered in Refined Gold pursuant
to this Section 2.3(d)(ii) by (y) the Silver Reference Price on the date that is
two Business Days prior to applicable Date of Delivery and dividing the product
thereof by (z) the Gold Reference Price on the date that is two Business Days
prior to the applicable Date of Delivery.  The Purchaser shall pay the Gold
Purchase Price in connection with each ounce of Refined Gold delivered and sold
to the Purchaser pursuant to this Section 2.3(d)(ii).  For the avoidance of
doubt, any Refined Gold delivered and sold in lieu of Refined Silver in
accordance with this Section 2.3(d)(ii) shall be counted towards the total
ounces of Refined Silver delivered and sold for purposes of this Agreement and,
on such basis, shall be subtracted from the outstanding Deferred Silver Ounces. 
The Purchaser shall pay the portion of the Deferred Silver Amount corresponding
to the Deferred Silver Ounces delivered and sold pursuant to this
Section 2.3(d)(ii).

 

Notwithstanding the right of the Seller to satisfy its obligations to deliver
Deferred Silver Ounces pursuant to this Section 2.3(d), the Seller shall be
under no obligation to deliver Deferred Silver Ounces (whether in the form of
Refined Silver or Refined Gold) unless and until the Project has produced and
the Seller has received Actual Reference Silver (net of Payable Silver)
sufficient to satisfy the obligation to sell and deliver Deferred Silver Ounces.

 

2.4                          Invoicing

 

(a)           The Seller shall notify the Purchaser in writing at least one
Business Day before each delivery to the metal account(s) of the Purchaser:

 

(i)            the number of ounces of Refined Gold and/or Refined Silver to be
delivered, as the case may be; and

 

(ii)           the expected Date of Delivery.

 

(b)           On the Date of Delivery, the Seller shall deliver to the Purchaser
an invoice setting out:

 

(i)            the number of ounces of Refined Gold and/or Refined Silver
delivered to the metal account(s) of the Purchaser;

 

(ii)           the Gold Purchase Price and/or the Silver Purchase Price for such
Refined Gold and/or Refined Silver, as the case may be, including any adjustment
in the Aggregate Silver Cash Price in respect of such Date of Delivery made
pursuant to Section 2.3(a);

 

(iii)          the number of Accrued Ounces, Deferred Silver Ounces and
Defaulted Ounces, if any;

 

25

--------------------------------------------------------------------------------


 

(iv)          the aggregate Deferred Silver Amount accrued on such Date of
Delivery, if any;

 

(v)           any Deferred Silver Amount payable by the Purchaser in respect of
such Date of Delivery; and

 

(vi)          the balance of the Advance Payment (if any) in accordance with the
formulae set out in Section 2.5 and Section 2.6.

 

2.5                          Gold Purchase Price

 

The Purchaser shall pay to the Seller a purchase price for each ounce of Refined
Gold sold and delivered by the Seller to the Purchaser under this Agreement (the
“Gold Purchase Price”) as follows:

 

(a)           prior to the Advance Payment Reduction Date, the Gold Purchase
Price shall equal the Gold Reference Price on the date that is two Business Days
prior to the Date of Delivery of ounces of gold and shall be payable as follows
(i) the portion of the Gold Purchase Price that is equal to the Gold Cash Price
shall be payable in cash in accordance with Section 2.7 and (ii) the portion of
the Gold Purchase Price that exceeds the Gold Cash Price (the “Gold Unit
Offset”) shall be payable by deduction from the Advance Payment until the
uncredited balance of the Advance Payment has been credited and reduced to nil. 
The aggregate amount by which the Advance Payment will be reduced upon payment
by the Purchaser for Refined Gold pursuant to Section 2.7 shall be equal to the
product of (y) the Gold Unit Offset multiplied by (z) the number of ounces of
Refined Gold in such delivery; and

 

(b)           from and after the Advance Payment Reduction Date, the Gold
Purchase Price shall equal the Gold Cash Price and shall be payable in cash in
accordance with Section 2.7.

 

2.6                          Silver Purchase Price

 

Except as otherwise provided in Section 2.3(a), the Purchaser shall pay to the
Seller a purchase price for each ounce of Refined Silver sold and delivered by
the Seller to the Purchaser under this Agreement (the “Silver Purchase Price”)
as follows:

 

(a)           prior to the Advance Payment Reduction Date, the Silver Purchase
Price shall equal the Silver Reference Price on the date that is two Business
Days prior to the Date of Delivery of ounces of silver and shall be payable as
follows (i) the portion of the Silver Purchase Price that is equal to the Silver
Cash Price shall be payable in cash in accordance with Section 2.7 and (ii) the
portion of the Silver Purchase Price that exceeds the Silver Cash Price (the
“Silver Unit Offset”) shall be payable by deduction from the Advance Payment
until the uncredited balance of the Advance Payment has been credited and
reduced to nil.  The aggregate amount by which the Advance Payment will be
reduced upon payment by the Purchaser for Refined Silver pursuant to Section 2.7
shall be equal to the product

 

26

--------------------------------------------------------------------------------


 

of (y) the Silver Unit Offset multiplied by (z) the number of ounces of Refined
Silver in such delivery; and

 

(b)           from and after the Advance Payment Reduction Date, the Silver
Purchase Price shall equal the Silver Cash Price and shall be payable in cash in
accordance with Section 2.7.

 

2.7                          Payment

 

The Purchaser shall pay the Gold Purchase Price and/or the Silver Purchase Price
for each ounce of Refined Gold and/or Refined Silver delivered pursuant to this
Agreement promptly and in any event no later than five Business Days from the
Date of Delivery of such Refined Gold and/or Refined Silver, as the case may be,
to a bank account of the Seller designated in accordance with Section 12.1. 
Until the Advance Payment Reduction Date, the Seller shall record any applicable
reduction of the Advance Payment effective as of the date of each corresponding
payment of the Gold Cash Price and/or Silver Cash Price (as adjusted pursuant to
Section 2.3(a)) by the Purchaser.

 

ARTICLE 3
ADVANCE PAYMENT AND CLOSING DELIVERABLES

 

3.1                          Advance Payment

 

In consideration for the sale and delivery to the Purchaser under and pursuant
to the terms of this Agreement of ounces of Refined Gold and Refined Silver
equal to Payable Gold and Payable Silver from the Seller in an amount calculated
for each Quarterly Measurement Period during the Term, the Purchaser shall pay
to the Seller on the Closing Date an advance payment in cash against, and solely
as a prepayment of, the Gold Purchase Price and the Silver Purchase Price, in
the amount of $610,000,000 (the “Advance Payment”) in accordance with the wire
transfer instructions and bank account information provided by the Seller to the
Purchaser at least three Business Days prior to the Closing Date.  No interest
shall be payable by the Seller on or with respect to the Advance Payment.  Under
no circumstances shall the Seller be required to return or refund any portion of
the Advance Payment to the Purchaser.

 

3.2                          Use of the Advance Payment

 

The Seller may use the proceeds of the Advance Payment for general corporate
purposes (including the repayment of the debt of any Barrick Group Entity).

 

3.3                          Conditions Precedent to the Payment of the Advance
Payment

 

The Purchaser shall pay the Advance Payment to the Seller on the Closing Date
after the satisfaction and fulfilment of each of the following conditions on or
prior to the Closing Date (other than any conditions which have been waived in
writing by the Purchaser on or before the Closing Date):

 

(a)           delivery by the Seller to the Purchaser of a certificate of
status, good standing or compliance (or equivalent), for each Seller Group
Entity, each issued by the

 

27

--------------------------------------------------------------------------------


 

relevant Governmental Authority dated no earlier than three Business Days prior
to the Closing Date;

 

(b)           delivery by the Parent Company to the Purchaser of a certificate
of status, good standing or compliance (or equivalent) for the Parent Company
issued by the relevant Governmental Authority dated no earlier than three
Business Days prior to the Closing Date;

 

(c)           delivery by each of the Seller and the Parent Company to the
Purchaser of a certificate of a senior officer as to such Party’s constating
documents; the resolutions of the board of directors or other comparable
authority, as applicable, authorizing the execution, delivery and performance by
such Party of this Agreement and the transactions contemplated hereby; the
names, positions and true signatures of the persons authorized to sign this
Agreement on behalf of such Party; that the representations and warranties made
by such Party under this Agreement are true and correct in all material respects
on the Closing Date (other than the Seller Fundamental Representations, the
Parent Company Fundamental Representations and any other representations and
warranties made by such Party that are qualified by “materiality” or “Material
Adverse Effect”, which representations are true and correct in all respects on
the Closing Date) and such other matters pertaining to the transactions
contemplated hereby as the Purchaser may reasonably require;

 

(d)           the Reorganization has been completed in accordance with the step
plan attached to the Disclosure Letter, and delivery by the Parent Company to
the Purchaser of a certificate certifying thereto;

 

(e)           delivery by the Seller and the Parent Company to the Purchaser of
favourable opinions, in form and substance satisfactory to the Purchaser, acting
reasonably, from external Cayman Islands and Canadian legal counsel, as
applicable, to each of the Seller and the Parent Company as to: (i) its legal
status; (ii) its power and capacity to execute, deliver and perform this
Agreement; and (iii) the due execution and delivery of this Agreement and the
enforceability of this Agreement against it;

 

(f)            delivery by the Seller and the Parent Company to the Purchaser of
a certified copy of the passport of each individual who executes this Agreement
on behalf of the Seller and the Parent Company;

 

(g)           delivery of a power of attorney and notice to account bank
(collectively, the “Power of Attorney”), each executed by the Seller and, where
applicable acknowledged and confirmed by the account bank at which the
Collection Account is maintained (the “Account Bank”), in substantially the
forms attached hereto as Schedule H, with such changes as may be required by
such Account Bank in order to have such Account Bank acknowledge and recognize
such power of attorney.  In furtherance of the foregoing, the Purchaser and the
Seller hereby agree to work together, in good faith and in a commercially
reasonable manner,

 

28

--------------------------------------------------------------------------------


 

with such Account Bank on an expeditious basis to accommodate any requirements
that such Account Bank may have with a view to settling final forms of such
documents for execution and delivery, provided that both the Purchaser and
Seller agree that such changes may not alter the scope of, or the Purchaser’s
effective right to exercise, the remedies of the Purchaser set out in
Section 11.2(a); and

 

(h)           delivery by the Seller to the Purchaser of a statement as to the
cash balance of the Collection Account as of the Closing Date.

 

3.4                          Conditions Precedent in Favour of the Seller

 

The Seller shall not be required to perform its obligations under Sections
2.1(a), 2.2 or 2.3 or Article 5 until after the satisfaction by the Purchaser
(or, in respect of Section 3.4(d) only, by the Parent Company and the Seller) of
each of the following conditions on or prior to the Closing Date (other than any
conditions which have been waived in writing by the Seller or the Parent Company
on or before the Closing Date):

 

(a)           delivery by the Purchaser to the Seller and the Parent Company of
a certificate of status, good standing or compliance (or equivalent) of the
Purchaser issued by the relevant Governmental Authority dated no earlier than
three Business Days prior to the Closing Date;

 

(b)           delivery by the Purchaser to the Seller and the Parent Company of
a certificate of a senior officer of the Purchaser as to its constating
documents; the resolutions of the board of directors authorizing the execution,
delivery and performance by the Purchaser of this Agreement and the transactions
contemplated hereby; the names, positions and true signatures of the persons
authorized to sign this Agreement on behalf of the Purchaser; that the
representations and warranties made by the Purchaser under this Agreement are
true and correct in all material respects on the Closing Date (other than the
Purchaser Fundamental Representations and any other representations and
warranties made by the Purchaser that are qualified by “materiality” or
“material adverse effect”, which representations are true and correct in all
respects on the Closing Date); and such other matters pertaining to the
transactions contemplated hereby as the Seller may reasonably require;

 

(c)           delivery by the Purchaser to the Seller and the Parent Company of
favourable opinions, in form and substance satisfactory to the Seller, acting
reasonably, from external Canadian and Swiss legal counsel to the Purchaser, as
to: (i) its legal status; (ii) its power and capacity to execute, deliver and
perform this Agreement; and (iii) the due execution and delivery of this
Agreement and the enforceability of this Agreement against it;

 

(d)           the Reorganization has been completed in accordance with the step
plan attached to the Disclosure Letter;

 

29

--------------------------------------------------------------------------------

 


 

(e)                                  the notice to Account Bank contained in the
Power of Attorney, duly executed by an authorized officer of the Purchaser; and

 

(f)                                   delivery by the Purchaser to the Seller of
the Advance Payment, delivered pursuant to Section 3.1, via wire transfer of
immediately available funds.

 

3.5                                                                              
Satisfaction of Conditions Precedent

 

(a)                                 Each Party shall use all reasonable best
efforts and take all reasonable action as may be necessary or advisable to
satisfy and fulfil all the conditions set forth in Section 3.3 and Section 3.4,
as applicable, as promptly as reasonably practicable.  The Parties shall
co-operate in exchanging such information and providing such assistance as may
be reasonably required in connection with the foregoing.

 

(b)                                 If the conditions set forth in Section 3.3
have not been satisfied on or before the date that is 90 days after the date
hereof, or such longer period as may be agreed by the Parties in writing, then
the Purchaser shall have the right to terminate this Agreement upon ten days’
prior written notice to the Seller and the Parent Company without any liability;
provided that each Party shall continue to be liable for any breach of this
Agreement that occurred prior to such termination.  Each of the conditions set
forth in Section 3.3 is for the exclusive benefit of the Purchaser and may only
be waived by the Purchaser in its sole discretion.

 

(c)                                  If the conditions set forth in Section 3.4
have not been satisfied on or before the date that is 90 days after the date
hereof, or such longer period as may be agreed by the Parties in writing, then
the Seller and the Parent Company shall have the right to terminate this
Agreement upon ten days’ prior written notice to the Purchaser without any
liability; provided that each Party shall continue to be liable for any breach
of this Agreement that occurred prior to such termination.  Each of the
conditions set forth in Section 3.4 is for the exclusive benefit of the Seller
and the Parent Company and may only be waived by them in their sole discretion.

 

ARTICLE 4
TERM

 

4.1                                                                              
Term

 

The term of this Agreement shall commence on the date hereof and, subject to
Section 3.5(b) (Satisfaction of Conditions in Favour of the Purchaser),
Section 3.5(c) (Satisfaction of Conditions in Favour of the Seller),
Section 11.2 (Purchaser Remedies) and Section 11.4 (Seller Remedies), shall
continue until the date that is 40 years after the date of this Agreement (the
“Initial Term”). The Purchaser may terminate this Agreement at the end of the
Initial Term by providing the Seller and the Parent Company, not less than 30
days prior to the expiry of the Initial Term, with written notice of its
intention to terminate. If the Purchaser has not provided such notice prior to
the expiry of the Initial Term, then this Agreement shall continue in full force
and effect for successive ten year periods unless and until the Purchaser
provides written notice to the Seller and the Parent Company terminating this
Agreement not less than 30 days prior to the expiry of the then current term;
provided that if there has been no active exploration, development, mining or
processing operations at the Project (including, for greater certainty, where
such inactivity is the result of an Act of Expropriation) during the entirety of

 

30

--------------------------------------------------------------------------------


 

any subsequent term, this Agreement shall automatically terminate at the end of
the then applicable term.  In the event of termination of this Agreement by the
Seller in accordance with the terms of this Agreement for any reason, the
Parties agree that the Power of Attorney shall be wholly and automatically
terminated and released concurrently with the termination of this Agreement and
the Purchaser shall forthwith notify the Account Bank of the revocation and
termination of such Power of Attorney. In the event of termination of this
Agreement by the Purchaser, the Purchaser agrees that the Power of Attorney
shall be wholly and automatically terminated and released upon satisfaction in
full of all obligations of the Seller to the Purchaser to which the Power of
Attorney relates and the Purchaser shall forthwith thereafter notify the Account
Bank of the revocation and termination of such Power of Attorney.

 

ARTICLE 5
REPORTING; BOOKS AND RECORDS

 

5.1                                                                              
Reporting

 

During the Term, the Seller shall deliver to the Purchaser such information and
reports as may be agreed in writing by the Seller and the Purchaser from time to
time.

 

5.2                                                                              
Books and Records; Audits

 

The Seller shall cause the Owner and Project Holdco to keep true, complete and
accurate Books and Records, as required by Applicable Laws and/or applicable
accounting requirements and accepted practices in the international mining
industry.  The Seller shall cause the Owner and Project Holdco to permit the
Purchaser and its authorized representatives and agents to perform audits or
other reviews and examinations of their Books and Records from time to time,
solely for the purpose of confirming compliance with the terms of this
Agreement, including the determination of Payable Gold and Payable Silver at
mutually agreeable times during regular business hours, at the Purchaser’s sole
risk and expense and upon 15 Business Days’ notice, provided that the Purchaser
and its authorized representatives or agents will not exercise such rights more
often than once in any calendar year absent the ongoing existence of a Seller
Event of Default or absent a deficiency identified during such audit or review. 
The Purchaser shall diligently complete any audit or other examination permitted
hereunder.  Any disputes arising out of the Purchaser’s audit rights in this
Section 5.2 shall be resolved in accordance with Section 13.2.  For greater
certainty, the Books and Records and all information derived therefrom shall be
subject to Section 6.12.

 

5.3                                                                              
Inspections

 

(a)                                 Upon no less than ten Business Days’ notice
to the Seller, and subject at all times to the workplace rules and supervision
of the Owner, and provided any rights of access do not interfere with any
exploration, development, mining or processing work conducted at the Project,
the Seller shall grant, or cause to be granted, to the Purchaser and its
representatives and agents, at mutually agreeable times during normal business
hours and at the Purchaser’s sole risk and expense, the right to access the
Project to monitor the Seller’s compliance with the terms and conditions of this
Agreement, to receive information reasonably required to assist the Purchaser’s
general understanding of the operations of the Project and to prepare on behalf
of the Purchaser

 

31

--------------------------------------------------------------------------------


 

or any of its Affiliates any technical report in accordance with NI 43-101 and
as otherwise required by Applicable Laws.  The Purchaser shall be responsible
for injuries to, or damages suffered by, the Purchaser and its representatives
or agents while visiting the Project unless such injuries and damages are caused
by the negligence or wilful misconduct of a Seller Group Entity or its
Affiliates or representatives.

 

(b)                                 The Purchaser agrees to comply, and to cause
each of its Affiliates and representatives to comply, with applicable federal,
state, municipal and local safety laws and regulations and the rules and
requirements of the Parent Company’s safety and health program (provided that
the Seller provides advance notice to the Purchaser of such rules and
requirements), during the course of any such inspection conducted in accordance
with Section 5.3(a).

 

(c)                                  For the avoidance of doubt, any information
obtained by the Purchaser or its representatives pursuant to this Section 5.3
shall be subject to the confidentiality obligations contained in Section 6.12.

 

ARTICLE 6
COVENANTS

 

6.1                                                                              
Conduct of Operations

 

(a)                                 All decisions regarding the Project,
including all decisions regarding the methods, extent, times, procedures and
techniques of any: (i) exploration, development and mining related to the
Project, including spending on Permitted Capital Projects; (ii) leaching,
milling, processing or extraction; (iii) subject to Section 6.2, materials to be
introduced on or to the Project; and (iv) except as expressly provided in this
Agreement, sales of Minerals and terms thereof shall be made by the Owner, in
its sole discretion, it being acknowledged by the Parties that such decisions
will be made based on gold being the primary metal mined and silver being a
by-product of the Project.  Without limiting the generality of the foregoing,
the Owner shall be permitted to amend the Mine Plan for the Project at any time
and from time to time in its sole discretion, provided that it is acting in a
commercially prudent manner and consistent with accepted mining practice.  For
the avoidance of doubt, subject to Section 6.1(c), nothing in this Agreement
shall restrict or prevent the Owner from placing the Project on care and
maintenance or from ceasing or suspending operations at any time and from time
to time when the Owner determines that it is reasonable or fiscally prudent to
do so.

 

(b)                                 Notwithstanding Section 6.1(a), the Seller
shall ensure at all times during the Term that the Owner carries out and
performs all mining operations and activities at the Project in a commercially
reasonable manner, and in material compliance with the Shareholders Agreement,
the Special Lease Agreement, the Project Financing, any Project Financing
Permitted Indebtedness, any Additional Permitted Indebtedness and Applicable
Laws (including, for greater certainty, all applicable environmental laws),
permits and orders of any Governmental Authority applicable to it, licences and
agreements, and in a manner that is consistent with sound exploration, mining,
processing, engineering and environmental practices accepted in the
international mining industry, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 

32

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding Section 6.1(a), no Seller
Group Entity shall consider the economic effect of this Agreement (i) in any
Resource or Reserve determination, mine design, mine planning or mine
development, (ii) in any studies, analyses or decision regarding the nature or
location of the ore to be mined on, the sequence of mining operations on or any
related financing of, the Project or (iii) in any determination to operate,
modify, suspend or terminate the Project’s silver recovery circuit.

 

(d)                                 Subject to Section 12.2 and Applicable Laws,
the Seller shall at all times during the Term pay, and cause the Owner to pay,
its Taxes, including all fees or other amounts required to maintain the Project,
before the same shall become delinquent or in default, except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, or (ii) the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect.

 

(e)                                  Without limiting the generality of
Section 6.1(a), the Seller shall ensure that Project Holdco does not stockpile
Reference Gold or Reference Silver, and the Owner does not, unless required by
Applicable Laws, stockpile doré or retain cash or Refined Gold and/or Refined
Silver in the Dominican Republic, in either case in amounts above those which
would be ordinary course business practice.

 

(f)                                   Subject to the final sentence of
Section 6.1(a), the Seller shall ensure that the Owner keeps in good standing
all permits, and orders of any Governmental Authority applicable to it,
licences, approvals and mineral tenure that are material to operation of the
Project, the absence of which would reasonably be expected to result in a
Material Adverse Effect.

 

6.2                                                                              
Commingling; No Toll Processing

 

The Seller shall ensure at all times during the Term that the Owner does not
process Other Minerals in priority to, or commingle Other Minerals with,
Minerals from the Project, unless (i) the Owner has adopted and employs
reasonable practices and procedures for weighing, determining moisture content,
sampling and assaying and determining recovery factors for Minerals and Other
Minerals, and keeps appropriate records in this regard, and (ii) the Seller
agrees in writing to either mitigate or make deliveries to the Purchaser
sufficient to compensate the Purchaser for any impact which the Purchaser can
demonstrate was suffered or incurred by the Purchaser due solely to processing
delays or reduced recoveries caused by such Other Minerals being processed in
priority to, or commingled with, the Minerals.  The Seller shall ensure at all
times during the Term that no Seller Group Entity shall (i) sell unprocessed
whole ore from the Fiscal Reserve or (ii) enter into any agreement with any
other person to toll process whole ores from the Fiscal Reserve at facilities
owned by third parties on behalf of any Seller Group Entity, in each case
without the prior written consent of the Purchaser, which consent may not be
unreasonably withheld, conditioned or delayed.

 

6.3                                                                              
Preservation of Corporate Existence

 

Subject to Section 6.8, (a) the Seller shall do and cause to be done all things
necessary or advisable to maintain its corporate existence and (b) the Seller
shall at all times

 

33

--------------------------------------------------------------------------------


 

during the Term ensure that the Owner and Project Holdco do all things necessary
or advisable to maintain their corporate existence.

 

6.4                                                                              
Offtake Agreements

 

(a)                                 The Seller shall cause all terms and
conditions relating to gold or silver, to the extent affecting the Purchaser’s
rights, entitlements or benefits to Refined Gold or Refined Silver, of any
Offtake Agreements entered by a Seller Group Entity to be on commercially
reasonable arm’s length terms and conditions for concentrates or doré similar in
make-up and quality to those derived from the Project; provided that this
Section 6.4(a) shall not restrict or limit the ability of the Seller Group
Entities to enter into Offtake Agreements for Minerals other than gold or
silver.  The Seller shall provide a copy of any Offtake Agreement to the
Purchaser upon request from time to time, unless the Seller is restricted from
doing so pursuant to the terms of such Offtake Agreement.

 

(b)                                 The Seller shall take commercially
reasonable steps to enforce, and shall cause each Seller Group Entity that is a
party to an Offtake Agreement to take reasonable steps to enforce its rights and
remedies under such Offtake Agreements with respect to any breaches of the terms
or conditions thereof relating to the timing and amount of any Offtaker Payment
to be made thereunder for Reference Gold or Reference Silver.  The Seller shall
notify the Purchaser in writing when any dispute arising out of or in connection
with any such Offtake Agreement is commenced and shall provide the Purchaser
with timely updates of the status of any such dispute and the final decision and
award of the court or arbitration panel with respect to such dispute, as the
case may be.

 

6.5                                                                              
Insurance

 

(a)                                 The Seller shall cause the Owner to maintain
with reputable insurance companies, insurance with respect to the Project and
the operations conducted on and in respect of the Project against such
casualties and contingencies and of such types and in such amounts as is
customary in the international mining industry in the case of similar
operations.

 

(b)                                 The Seller shall cause the Owner and/or
Project Holdco to ensure that each shipment of Reference Gold or Reference
Silver from the Project is adequately insured in such amounts and with such
coverage as is customary in the mining industry, until the time that risk of
loss and damage for such gold or silver is transferred to the Offtaker.

 

(c)                                  The Parent Company and the Seller, acting
reasonably, shall not at any time do or omit to do anything, or cause anything
to be done or omitted to be done, whereby any insurance required to be effected
hereunder would, or would be likely to, be rendered void or voidable or
suspended, impaired or defeated in whole or in part.

 

(d)                                 Where a Seller Group Entity receives payment
under any insurance policy in respect of a Lot of Reference Gold or Reference
Silver that is lost or damaged before the risk of loss or damage is transferred
to the Offtaker, (x) such payment shall be allocated between the Seller and the
Purchaser in proportion to their respective interests, as determined below, and
(y) the portion of the payment allocated to the Purchaser shall be used to
purchase Refined Gold and/or Refined Silver for sale and delivery to the
Purchaser in the following manner:

 

34

--------------------------------------------------------------------------------


 

(i)                                     the proceeds shall be allocated between
gold and silver (and the Purchaser’s interest therein shall be) in proportion to
the relative value of the Payable Gold and Payable Silver (as proportions of the
Reference Gold and Reference Silver) that was subject to loss or damage, based
on the Gold Reference Price and Silver Reference Price on the Business Day
immediately preceding the date on which the proceeds were received by a Seller
Group Entity;

 

(ii)                                  the amount of Refined Gold deliverable to
the Purchaser shall be determined by dividing the portion of the proceeds
allocated to the purchase of gold in accordance with Section 6.5(d)(i) by the
Gold Reference Price on the date that the proceeds were received by a Seller
Group Entity;

 

(iii)                               the amount of Refined Silver deliverable to
the Purchaser shall be determined by dividing the portion of the proceeds
allocated to the purchase of silver in accordance with Section 6.5(d)(i) by the
Silver Reference Price on the date that the proceeds were received by a Seller
Group Entity; and

 

(iv)                              the Refined Gold and/or Refined Silver
determined in accordance with Sections 6.5(d)(ii) and 6.5(d)(iii) shall, subject
to Section 2.2(e), be deliverable for sale to the Purchaser on the Quarterly
Delivery Date following the Quarterly Measurement Period during which such
insurance payment was received by a Seller Group Entity and the Purchaser shall
pay the Gold Purchase Price and/or the Silver Purchase Price, as applicable,
within five Business Days of such delivery.

 

Ounces of Refined Gold and Refined Silver deliverable to the Purchaser pursuant
to this Section 6.5(d) shall constitute Payable Gold or Payable Silver, as
applicable, for all purposes of this Agreement.

 

6.6                                                                              
Segregated Collection Account

 

(a)                                 During the Term, the Seller shall establish
and maintain a segregated account located in London, England with a financial
institution of international standing including Citibank, JP Morgan, The
Toronto-Dominion Bank or Bank of America, or such other financial institution as
may be agreed by the Purchaser, acting reasonably (the “Collection Account”)
into which will be deposited:

 

(i)                                     all amounts receivable by the Seller in
respect of (A) Distributions from Project Holdco or the Owner; (B) payments made
in connection with an Act of Expropriation; (C) compensation paid *[Redacted]*
as proceeds of

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

35

--------------------------------------------------------------------------------


 

insurance pursuant to Section 6.5; and (D) any proceeds from a liquidation of
the Owner, the Project or Project Holdco; and

 

(ii)                                  within one Business Day after the Closing
Date, such portion of the Advance Payment as is required (in addition to the
balance, if any, in the Collection Account prior to such funding) to be
deposited by the Seller in the Collection Account such that the Collection
Account contains the amount estimated by the Seller as of the Closing Date to be
required to purchase 100% of the Refined Gold and Refined Silver equal to
Payable Gold and Payable Silver, respectively, projected to be required to be
sold and delivered to the Purchaser on the first Quarterly Delivery Date
following the Closing Date (the “Closing Minimum Cash Amount”).  The gold and
silver prices to be used in connection with the determination of the Closing
Minimum Cash Amount shall be the Average Metal Prices for the most recent fiscal
quarter of the Parent Company ending prior to the Closing Date. For greater
certainty, the Closing Minimum Cash Amount shall not be used for any purpose
other than funding the obligations of the Seller under this Agreement.

 

(b)                                 At any time following the occurrence and
during the pendency of a Seller Event of Default, the Purchaser shall have sole
control over the Collection Account pursuant to the Power of Attorney and may,
subject to Section 11.2(a)(iii), use the funds in the Collection Account for the
sole purpose of purchasing Refined Gold and Refined Silver in such amounts and
in such manner as satisfies the Seller’s then current obligations under this
Agreement.  As between the Purchaser and the Seller, nothing in the Power of
Attorney or the notice to Account Bank contained in the Power of Attorney and
delivered in connection therewith shall expand the rights of the Purchaser with
respect to the Collection Account, and the proceeds contained therein, beyond
what is permitted under this Section 6.6(b).  In the event of any inconsistency
between the Power of Attorney and the notice to Account Bank contained in the
Power of Attorney, on the one hand, and this Agreement, on the other hand, the
terms of this Agreement shall be paramount and shall govern the rights and
remedies of the Parties in all circumstances.

 

(c)                                  Notwithstanding the foregoing, the Seller
may, at its discretion, establish and maintain a metals account(s), which
account(s) shall also constitute an additional Collection Account for all
purposes of this Agreement, into which the Seller may receive deliveries of
Refined Gold and Refined Silver from Project Holdco in accordance with
Section 6.6(a).  Any metals account of the Seller opened pursuant to this
Section 6.6(c) shall be subject to all of the restrictions on Distributions
therefrom set out in Section 6.7 and shall be treated, for all purposes of this
Agreement (including, for greater certainty, in determining whether the Seller
has satisfied its obligations under Section 6.7(a) or 6.7(b), as applicable), as
part of the cash Collection Account established pursuant to Section 6.6(a).  The
Seller may, at its option, use Refined Gold and Refined Silver contained in any
account opened pursuant to this Section 6.6(c) to satisfy all or any part of its
obligations to the Purchaser under this Agreement from time to time.

 

(d)                                 In the event that either (i) the Account
Bank no longer wishes to maintain the Collection Account or advises either the
Seller or the Purchaser of its unwillingness to continue

 

36

--------------------------------------------------------------------------------


 

to recognize or abide by the Power of Attorney or (ii) the Seller advises the
Purchaser that it no longer wishes to maintain the Collection Account at the
Account Bank, the Seller and the Purchaser shall work together, in good faith,
to select a new bank in London, England acceptable to both parties, acting in a
commercially reasonable manner, and to work with such bank on an expeditious
basis to accommodate any requirements that such account bank may have with a
view to settling final forms of such documents for execution and delivery;
provided that both the Purchaser and the Seller agree that such changes may not
alter the scope of, or the Purchaser’s effective right to exercise, the remedies
of the Purchaser set out in Section 11.2(a) and in such case, the Seller shall
execute and deliver to the Purchaser promptly upon settlement of the form
thereof a new Power of Attorney in connection with the new Collection Account,
after which such new account bank shall be deemed to be the Account Bank for all
purposes of this Agreement; provided, further that Seller shall use its
reasonable best efforts to cause such new Power of Attorney to be executed and
delivered, and acknowledged and confirmed by the new Account Bank, and such new
Collection Account to be established no later than 15 Business Days following
the ineffectiveness of the then existing Power of Attorney or closing of the
then existing Collection Account.

 

(e)                                  Notwithstanding the terms of the Power of
Attorney, the Purchaser hereby agrees that it will not exercise any rights under
the Power of Attorney or give any notice to the Account Bank in connection
therewith except following the occurrence of and during the pendency of a Seller
Event of Default and then for the sole purpose of withdrawing funds from the
Collection Account to purchase the Substitute Metals in accordance with the
terms and conditions of Section 11.2(a)(iii) and for no other purpose.  The
Purchaser shall provide the Account Bank with notice forthwith following the
time at which a Seller Event of Default is no longer continuing to the effect
that the Account Bank may once again take instructions from the Seller with
respect to the Collection Account.  In addition, (i) the Purchaser hereby
acknowledges that the Seller will suffer irreparable harm from any exercise of
such Power of Attorney not expressly permitted by this Agreement and shall be
entitled to seek injunctive relief, whether under the laws of the Province of
Ontario, the United Kingdom or otherwise to prevent such improper exercise and
to exercise any other remedy or recourse available to the Seller at law or in
equity in connection therewith and (ii) the Seller hereby acknowledges that the
Purchaser will suffer irreparable harm from any actions or omissions of the
Seller that prevent the full exercise by the Purchaser of the Power of Attorney
as expressly permitted by this Agreement and the Purchaser shall be entitled to
seek injunctive relief, whether under the laws of the Province of Ontario, the
United Kingdom or otherwise to prevent such improper actions or omissions and to
exercise any other remedy or recourse available to the Purchaser at law or in
equity in connection therewith.

 

6.7                                                                              
Restrictions on Distributions From Collection Account

 

(a)                                 Prior to the repayment and cancellation of
the Project Financing, the Seller shall not make Distributions out of the
Collection Account unless:

 

(i)                                     following receipt of Distributions made
at any time during the 30 day period following the August 15 Restricted Payment
Date in each year during the Term, the Collection Account contains proceeds on
the September 15 Quarterly Delivery Date estimated by the Seller (acting
reasonably) to be required, after taking into account any proceeds then on

 

37

--------------------------------------------------------------------------------


 

deposit in the Collection Account, to purchase and deliver sufficient quantities
of Refined Gold and Refined Silver in respect of the Quarterly Measurement
Periods ending on August 31 and November 30 in such year; and

 

(ii)                                  following receipt of Distributions made at
any time during the 30 day period following the February 15 Restricted Payment
Date in each year during the Term, the Collection Account contains proceeds on
the March 15 Quarterly Delivery Date estimated by the Seller (acting reasonably)
to be required, after taking into account any proceeds then on deposit in the
Collection Account, to purchase and deliver sufficient quantities of Refined
Gold and Refined Silver in respect of the Quarterly Measurement Periods ending
on February 28 (or February 29 in the case of a leap year) and May 31 in such
year.

 

(b)                                 After the repayment and cancellation of the
Project Financing, the Seller shall not make Distributions out of the Collection
Account unless, after giving effect to such Distributions, the Collection
Account contains proceeds estimated by the Seller (acting reasonably) to be
required to satisfy projected deliveries of Refined Gold and Refined Silver on
the immediately following Quarterly Delivery Date.  Upon the incurrence of any
Additional Permitted Indebtedness, for so long as such Additional Permitted
Indebtedness remains outstanding, the (i) Seller shall ensure that the terms of
any such Additional Permitted Indebtedness do not prohibit quarterly
Distributions to the Seller and (ii) the Seller shall not make Distributions out
of the Collection Account unless, after giving effect to such Distributions, the
Collection Account contains proceeds estimated by the Seller (acting reasonably)
to be required to satisfy projected deliveries of Refined Gold and Refined
Silver to the Purchaser for both the immediately following Quarterly Delivery
Date and the Quarterly Delivery Date subsequent thereto.

 

(c)                                  The gold and silver prices to be used in
connection with the determination of the proceeds estimated by the Seller to be
required to satisfy projected deliveries of Refined Gold and Refined Silver for
any Quarterly Measurement Period shall be the Average Metal Prices.

 

(d)                                 Notwithstanding Section 6.7(a) and
Section 6.7(b):

 

(i)                                     the Seller shall not make Distributions
out of the Collection Account if and while there are Accrued Ounces;

 

(ii)                                  while there are Deferred Silver Ounces,
the Seller shall maintain in the Collection Account the aggregate outstanding
Silver Holdback Amount in addition to the amounts required to be held in the
Collection Account pursuant to Section 6.7(a) and Section 6.7(b); and

 

(iii)                               if there exist any Defaulted Ounces at the
time of a Purchaser Event of Default described in Section 11.3(b), then, for so
long as the Purchaser Event of Default is continuing, the Seller shall maintain
in the Collection Account an amount of cash equal to the sum of (x) the product
of (A) the

 

38

--------------------------------------------------------------------------------


 

number of Defaulted Ounces of Refined Gold multiplied by (B) the Gold Reference
Price on the date of such Purchaser Event of Default multiplied by (C) one minus
the Applicable Gold Price Percentage (expressed as a decimal) plus (y) the
product of (A) the number of Defaulted Ounces of Refined Silver multiplied by
(B) the Silver Reference Price on the date of such Purchaser Event of Default
multiplied by (C) one minus the Applicable Silver Price Percentage (expressed as
a decimal).

 

(e)                                  Proceeds in the Collection Account shall be
applied in the following priority:  (i) first, to deliver to the Purchaser
Defaulted Ounces, (ii) second, to deliver to the Purchaser Accrued Ounces,
(iii) third, as of any Quarterly Delivery Date, to deliver to the Purchaser
ounces of Refined Gold and Refined Silver equal to Payable Gold and Payable
Silver, respectively, due on such Quarterly Delivery Date, (iv) fourth, subject
to Section 2.3, to deliver to the Purchaser Deferred Silver Ounces, and
(v) fifth, subject to Section 6.7(a), Section 6.7(b) and Section 6.7(d), for
Distributions.  Notwithstanding anything else in this Section 6.7(e), the
inability to deliver Deferred Silver Ounces pursuant to Section 2.3 shall not
prevent Distributions from the Collection Account provided that, in addition to
any amounts required to be in the Collection Account pursuant to
Section 6.7(a) and Section 6.7(b), there shall also be in the Collection Account
funds equal to the aggregate outstanding Silver Holdback Amount after giving
effect to any such Distributions.

 

(f)                                   For the avoidance of doubt, nothing herein
requires, and the Seller does not covenant hereby, that the amount of funds in
or credited to the Collection Account shall be sufficient to satisfy the
Seller’s delivery obligations hereunder to the Purchaser as and when due.

 

6.8                                                                              
Transfers and Change of Control

 

(a)                                 The Seller shall not Transfer, in whole or
in part, its rights or obligations under this Agreement without the consent of
the Purchaser, except in connection with:

 

(i)                                     the direct or indirect sale by a Barrick
Group Entity of its entire interest in the Project or a Change of Control of a
Seller Group Entity in accordance with Section 6.8(b) or 6.8(c); provided
however that, in each such case, the transferee (or the Affiliate of the
transferee who is the assignee of this Agreement) is an Eligible Transferee and
assumes in favour of the Purchaser all of the obligations of the Seller under
this Agreement and grants in favour of the Purchaser a power of attorney that
has been acknowledged and confirmed by the new account bank in substance
substantially similar to the Power of Attorney and acknowledgement of the
existing Account Bank pursuant to one or more agreements or documents in form
and substance satisfactory to the Purchaser, acting reasonably; or

 

(ii)                                  a Transfer to a Barrick Group Entity of
all of the Seller’s rights and obligations under this Agreement in whole,
provided that immediately following such Transfer:

 

39

--------------------------------------------------------------------------------

 


 

(A)                               the transferee is a direct or indirect holder
of the Barrick PV Interest and is not a Restricted Person in relation to the
Purchaser;

 

(B)                               the transferee is also the transferee of all
of the outstanding Seller Shareholder Loans;

 

(C)                               there is no increase in any Tax payable by the
Purchaser as determined with reference to the Tax laws in effect or proposed at
the time of such proposed Transfer;

 

(D)                               the Parent Company continues to the bound by
this Agreement following the Transfer; and

 

(E)                                the transferee grants in favour of the
Purchaser a power of attorney that has been acknowledged and confirmed by the
new account bank in substance substantially similar to the Power of Attorney and
acknowledgement of the existing Account Bank pursuant to one or more agreements
or documents in substance satisfactory to the Purchaser, acting reasonably.

 

(b)                                 Except for the sale of Minerals produced
from the Project, the disposition of assets pursuant to an enforcement action by
the Existing Lenders or the disposition of equipment that is obsolete or
otherwise not material to the Project, the Parent Company shall not, and shall
cause each of its subsidiaries not to: (X) Transfer any direct or indirect
economic interest in the Owner or the Project, (Y) permit a Change of Control of
a Seller Group Entity, or (Z) permit the Owner to sell material Project assets
outside of the ordinary course of business, unless:

 

(i)                                     the Parent Company or the Seller shall
have provided the Purchaser with at least 30 days prior written notice of the
proposed Transfer, Change of Control or sale;

 

(ii)                                  the entire Barrick PV Interest in Project
Holdco and the Owner, or all of the Project assets (other than leased personal
property that is not material to the Project assets that, by the terms of the
lease, may not be transferred), are Transferred to the same transferee;

 

(iii)                               (X) the transferee is not a Restricted
Person in relation to the Purchaser and (Y) if such transfer or sale results in
such third party having a majority or operating control of the Project, such
transferee has sufficient financial resources, and demonstrable mining,
engineering, metallurgical, maintenance and other technical expertise consistent
with the skills necessary to operate the Project in accordance with accepted
practices in the international mining industry (any such transferee, an
“Eligible Transferee”);

 

(iv)                              the Eligible Transferee specifically
acknowledges and assumes in favour of the Purchaser all of the obligations of
the Parent Company and/or the Seller under this Agreement and if the existing
Power of Attorney is no

 

40

--------------------------------------------------------------------------------


 

longer effective, grant in favour of the Purchaser a power of attorney that has
been acknowledged and confirmed by the new account bank in substance similar to
the Power of Attorney and acknowledgement of the existing Account Bank pursuant
to one or more agreements or documents in form and substance substantially
satisfactory to the Purchaser, acting reasonably, and agrees to use reasonable
best efforts to obtain the acknowledgement of the account bank with respect to
such power of attorney;

 

(v)                                 there is no increase in any Tax payable by
the Purchaser as determined with reference to the Tax laws in effect or proposed
at the time of such proposed Transfer or Change of Control; provided that the
Parties will co-operate in good faith so as to not adversely affect the Tax
payable by another Party; and

 

(vi)                              there is no Seller Event of Default (or an
event which with notice or lapse of time or both would become a Seller Event of
Default) that has occurred and is continuing.

 

(c)                                  Nothing in this Section 6.8 shall prevent a
Barrick Group Entity from:

 

(i)                                     effecting an internal transfer or
reorganization of any Seller Group Entity or the Project (including by way of
consolidation, amalgamation, merger, reorganization, reincorporation,
dissolution, reconstitution or continuance), provided that in each case:

 

(A)                               the entire Barrick PV Interest continues to be
held directly by the Parent Company or another Barrick Group Entity;

 

(B)                               at the time of any consolidation,
amalgamation, merger, reorganization, reincorporation, dissolution,
reconstitution or continuance of the Seller, the resulting, surviving or
transferee entity assumes in favour of the Purchaser all the obligations of the
Seller under this Agreement and if the existing Power of Attorney is no longer
effective, grant in favour of the Purchaser a power of attorney in substance
substantially similar to the Power of Attorney pursuant to one or more
agreements in form and substance satisfactory to the Purchaser, acting
reasonably, and agrees to use reasonable best efforts to obtain the
acknowledgement of the account bank with respect to such power of attorney;

 

(C)                               the Seller (or any successor thereto) or the
transferee is the Parent Company or a direct or indirect subsidiary of the
Parent Company and is not a Restricted Person in relation to the Purchaser;

 

(D)                               the Seller (or any successor thereto) or the
transferee, as applicable, continues to own all of the Seller Shareholder Loans;
and

 

41

--------------------------------------------------------------------------------


 

(E)                                there is no increase in any Tax payable by
the Purchaser as determined with reference to the Tax laws in effect or proposed
at the time of such internal transfer; provided, however, that an internal
reorganization that gives rise to increased Tax liability on the part of the
Purchaser shall be permitted provided that the Seller agrees in writing to
indemnify and save the Purchaser harmless from and against any such adverse Tax
consequences suffered or incurred as a result of the internal transfer or
reorganization; or

 

(ii)                                  Subject to Section 6.8(c)(iii),
transferring all or any portion of its interest in the Project (either directly
or indirectly) to the Existing Partner (or a subsidiary thereof) provided that:

 

(A)                               such interest shall be subject to this
Agreement;

 

(B)                               the Existing Partner (or a subsidiary thereof)
shall become a party to this Agreement and shall provide a power of attorney
substantially in the form of the Power of Attorney, each on terms satisfactory
to the Purchaser, acting reasonably;

 

(C)                               the Existing Partner (or subsidiary thereof,
if applicable) is not a Restricted Person in relation to the Purchaser;

 

(D)                               there is no increase in any Tax payable by the
Purchaser as determined with reference to the Tax laws in effect or proposed at
the time of such Transfer; provided that the Parties will co-operate in good
faith so as to not adversely affect the Tax payable by another Party; and

 

(E)                                if the Existing Partner (or a subsidiary
thereof) acquires operating control of the Project as a result of a transfer
contemplated by this Section 6.8(c)(ii), it specifically acknowledges and
assumes (and, if applicable, will cause its subsidiary to acknowledge and
assume), covenants that are substantially equivalent to the covenants in
Sections 6.1 to 6.5 (in which case the Seller shall cease to be bound by such
covenants).

 

(iii)                               transferring to any person a portion of the
Barrick PV Interest unencumbered by the rights of the Purchaser under this
Agreement such that the Barrick PV Interest is reduced to not less than 50%,
provided that:

 

(A)                               the Parent Company or the Seller shall have
provided the Purchaser with at least 30 days’ prior written notice of such
proposed Transfer;

 

(B)                               the transferee is not a Restricted Person in
relation to the Purchaser;

 

42

--------------------------------------------------------------------------------


 

(C)                               following such Transfer the Project is
operated by a Seller Group Entity or the Existing Partner or an Affiliate
thereof;

 

(D)                               there are no Defaulted Ounces, Accrued Ounces
or Deferred Silver Ounces at the time of the Transfer;

 

(E)                                there is no increase in any Tax payable by
the Purchaser as determined with reference to the Tax laws in effect or proposed
at the time of such proposed Transfer; provided that the Parties will co-operate
in good faith so as to not adversely affect the Tax payable by another Party;
and

 

(F)                                 there is no Seller Event of Default (or an
event which with notice or lapse of time or both would become a Seller Event of
Default) that has occurred and is continuing.

 

For greater certainty, following a Transfer pursuant to this
Section 6.8(c)(iii) the Seller shall continue to be responsible for all of its
obligations under Article 2 (except to the limited extent provided for in
Section 2.3) as if (I) the Barrick PV Interest continues to be equal to the
Barrick PV Interest prior to such Transfer and (II) the entitlement of the
Seller to Minerals (or the proceeds thereof, as applicable) is unchanged as a
result of such Transfer.

 

6.9                                                                              
Other Covenants of the Seller

 

(a)                                 Subject to the requirements of Applicable
Laws, the Project Financing, any Project Financing Permitted Indebtedness, any
Additional Permitted Indebtedness, the Special Lease Agreement, the Shareholders
Agreement and provision for normal working capital and for ongoing maintenance
and Permitted Capital Projects relating to the Project being undertaken in
accordance with accepted practices in the international mining industry, the
Seller shall use reasonable commercial efforts to cause the Owner and Project
Holdco to distribute proceeds to the Seller in an amount sufficient to meet the
delivery obligations of the Seller to the Purchaser contained in Article 2 (it
being acknowledged that the Seller will not be in violation of this covenant if
the inability to distribute sufficient proceeds to the Seller is caused by one
or more Acts of Expropriation, or if, despite complying with Section 6.1, the
Project does not produce enough cash to satisfy the delivery obligations
contained in Article 2).  Notwithstanding anything else in this Agreement to the
contrary, if the Barrick PV Interest increases to 100%, any restrictions on
Distributions by the Owner and Project Holdco contained in the Shareholders
Agreement shall cease to apply and the rights of the Purchaser under this
Agreement shall not in any way be altered as a result of such increase in the
Barrick PV Interest.

 

(b)                                 During the Term, the Seller shall not:

 

(i)                                     amend the terms of any Shareholder Loan
to which any of the Seller Group Entities is a party, including to effect any
decrease in interest rate, in a manner that has a material negative impact on
the Seller Undiscounted Economic Interest, provided, however, that nothing in
this

 

43

--------------------------------------------------------------------------------


 

Section 6.9(b)(i) shall prevent any Seller Group Entity from (A) making any
amendments to any Shareholder Loan if required pursuant to the Special Lease
Agreement or Applicable Laws, or (B) granting a deferral of principal and/or
interest under a Shareholder Loan if required in order to remain in compliance
with the terms of the Project Financing, any Project Financing Permitted
Indebtedness or any Additional Permitted Indebtedness or to comply with an
Approved Program and Budget;

 

(ii)                                  permit any of the Seller Group Entities to
amend the terms of the Project Financing or the Common Terms Agreement in a way
that adversely affects the ability of the Seller to satisfy its obligations
under this Agreement, unless such amendment is necessary to avoid:

 

(A)                               a breach of the terms of or a default under
the Special Lease Agreement;

 

(B)                               a breach of Applicable Laws; or

 

(C)                               a breach of the terms of or default under the
Project Financing, provided that prior to the Seller agreeing to any such
amendment to the terms of the Project Financing the Seller shall consult with
the Purchaser with respect to the necessity and intended result of such
amendment, provided, further, that in no circumstances may any Seller Group
Entity amend the terms of the Project Financing in a manner that
disproportionately adversely affects the Purchaser relative to the Seller Group
Entities, taken as a whole;

 

(iii)                               without limiting Section 6.4, permit any
Seller Group Entity to, without the consent of the Purchaser (not to be
unreasonably withheld), engage in any transaction or arrangements with any
Barrick Group Entity, other than another Seller Group Entity, including the
provision, purchase, sale or receipt of any service, asset or payment, except
(A) in the ordinary course of business at prices and on terms and conditions at
least as favourable to such Seller Group Entity as could be obtained on an
arm’s-length basis from unrelated third parties (it being acknowledged hereby
that the Administrative Services Agreement and the Technical Support Agreement
satisfy these requirements for so long as the services provided to Project
Holdco and the Owner under such agreements are deemed by Project Holdco or the
Owner to be necessary to the Project); or (B) as otherwise expressly permitted
pursuant to this Agreement;

 

(iv)                              conduct business of any kind not directly
related to or for the benefit of the Owner, Project Holdco and the Project;

 

(v)                                 agree to any restrictions on Distributions
from the Owner or Project Holdco (including with respect to the Shareholder
Loans), other than the Existing Restrictions or other similar covenants and
restrictions which

 

44

--------------------------------------------------------------------------------


 

taken as a whole are not materially more restrictive on the Seller Group
Entities than those restrictions existing on the Closing Date; provided, that
the Seller shall cause any such other covenants and restrictions to permit
quarterly Distributions to the Seller to the extent that Distributions are
permitted thereunder; and

 

(vi)                              make any Distributions so long as there shall
exist any Defaulted Ounces or outstanding obligation to deliver Accrued Ounces
to the Purchaser under this Agreement.

 

(c)                                  The Seller shall not permit to exist or
incur any third party Indebtedness of the Seller at any time during the Term. 
The Seller shall cause the Owner and Project Holdco not to:

 

(i)                                     permit to exist or incur any
Indebtedness other than:

 

(A)                               as required by Applicable Laws;

 

(B)                               prior to the repayment and cancellation of the
Project Financing, (I) the principal amount then outstanding under the Project
Financing (as reduced from time to time by mandatory payments and prepayments),
(II) Project Financing Permitted Indebtedness and (III) subject to
Section 6.9(d), Additional Permitted Indebtedness; or

 

(C)                               from and after the repayment and cancellation
of the Project Financing, subject to Section 6.9(d), Additional Permitted
Indebtedness (and any Project Financing Permitted Indebtedness that remains
outstanding at the time of the repayment and cancellation of the Project
Financing); and

 

(ii)                                  conduct business of any kind not directly
related to, or for the benefit of, the Project.

 

(d)                                 Prior to incurring any Additional Permitted
Indebtedness (other than Existing Partner Shareholder Loans), the Seller shall
provide written notice to the Purchaser containing details regarding the
proposed Additional Permitted Indebtedness demonstrating that such Indebtedness
will satisfy the requirements of Additional Permitted Indebtedness.  Any such
Indebtedness may be incurred unless the Purchaser notifies the Seller, within 15
Business Days of receiving written notice pursuant to this Section 6.9(d), that
it believes the Indebtedness does not constitute Additional Permitted
Indebtedness, in which case the Parties shall either reach agreement on such
matter or the matter shall be resolved by arbitration pursuant to Section 13.2,
in each case prior to the incurrence of such Indebtedness.

 

(e)                                  Between the date hereof and the earlier of
the Closing Date or the termination of this Agreement, the Seller shall provide
the Purchaser with information relating to any material unexpected delays in the
progress of the Reorganization.

 

45

--------------------------------------------------------------------------------


 

(f)                                   The Seller will take all steps necessary
and within its control to ensure that: (i) the Mine Plan will be submitted in
conjunction with the program and budget for approval by Project Holdco on or
before November 1, 2015 in accordance with the Shareholders Agreement; and
(ii) the directors on the Project Holdco board nominated by the Seller will vote
to approve the program and budget, including such Mine Plan attached as Appendix
1 to the Disclosure Letter, substantially in the form that has been provided to
the Purchaser, with such changes as may be made thereto in accordance with the
Shareholders’ Agreement.

 

6.10                                                                       
Parent Company Covenant

 

During the Term, the Parent Company shall cause:

 

(a)                                 the Seller and its Affiliates to perform
their respective obligations under and in connection with this Agreement; and

 

(b)                                 each of the Barrick Group Entities to:

 

(i)                                     *[Redacted]*;

 

(ii)                                  *[Redacted]*;

 

(iii)                               *[Redacted]*; and

 

(iv)                              refrain from taking any action that would
cause an Insolvency Event for the Seller,

 

provided that the foregoing provisions shall not prevent the Seller from
voluntarily repaying any inter-corporate Indebtedness owed by it from proceeds
of Distributions otherwise permitted under this Agreement, including with the
proceeds of Shareholder Loans, in accordance with this Agreement.

 

6.11                                                                       
Non-Solicitation

 

From the date hereof until the Closing Date, each of the Seller and the Parent
Company agrees that it and its respective affiliates’ representatives, officers,
directors, employees, advisors or agents shall not:

 

(a)                                 make, solicit, initiate or encourage
enquiries (or further enquiries) from, or the submission of proposals or offers
(or further proposals or offers) from, any person, corporation, partnership or
other business organization whatsoever (including any of its representatives,
officers, directors, employees, advisors or agents) (other than the Purchaser
and its representatives, officers, directors, employees, advisors or agents) (an
“Other Person”) relating to any arrangement or agreement for the sale by the
Seller of a gold and/or silver stream, royalty or

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

46

--------------------------------------------------------------------------------


 

similar arrangement, agreement or transaction in respect of the Project or its
interest therein (an “Alternative Transaction”);

 

(b)                                 participate in any discussions or
negotiations with any Other Person regarding, or furnish to any Other Person any
information (or additional information) with respect to, or otherwise co-operate
in any way with any effort or attempt by any Other Person to undertake or seek
to undertake an Alternative Transaction;

 

(c)                                  assist, participate in, facilitate or
encourage any effort or attempt by any Other Person to undertake or seek to
undertake an Alternative Transaction; or

 

(d)                                 enter into any oral or written agreement
with any Other Person regarding an Alternative Transaction or engage anyone to
enter into such an agreement.

 

6.12                                                                       
Confidentiality

 

(a)                                 Each Party (a “Receiving Party”) agrees that
it shall maintain as confidential and shall not disclose, and shall cause its
Affiliates and its and their respective employees, officers, directors,
advisors, agents and representatives to maintain as confidential and not to
disclose, the terms contained in this Agreement and all information (whether
written, oral or in electronic format) received or reviewed by it as a result of
or in connection with this Agreement and the information received by it pursuant
to the confidentiality agreement dated April 6, 2015 between the Parent Company
and the Purchaser Parent (“Confidential Information”), except that a Receiving
Party (or in the case of the Purchaser, the Purchaser Parent) may disclose
Confidential Information:

 

(i)                                     to its auditors, legal counsel, lenders,
brokers, underwriters, bankers and investment bankers and to persons with whom
it is considering or intends to enter into a transaction for whom such
Confidential Information would be relevant, provided that such persons are
advised of the confidential nature of the Confidential Information, undertake to
maintain the confidentiality of it and are strictly limited in their use of the
Confidential Information to those purposes necessary for such persons to perform
the services for which they were, or are proposed to be, retained by the
Receiving Party or to consider or effect the applicable transaction, as
applicable;

 

(ii)                                  subject to Section 14.7, where that
disclosure is necessary to comply with any Applicable Law, court order, its
disclosure obligations and requirements under any securities law, rules or
regulations or stock exchange listing agreements, provided that such disclosure
is limited to only that Confidential Information reasonably determined by the
disclosing party to be required to be disclosed and that the Receiving Party
will have availed itself of the full benefits of any laws, rules or regulations,
to the extent applicable, as to disclosure on a confidential basis to which it
may be entitled including, to the extent permitted by Applicable Laws, redacting
all proprietary, structural or other Confidential

 

47

--------------------------------------------------------------------------------


 

Information of any Party prior to making such disclosure and, where practicable,
only following prior review of the non-disclosing Party (such determinations to
be made in the disclosing party’s sole discretion after considering in good
faith any comments made by the non-disclosing party);

 

(iii)                               for the purposes of the preparation of an
Auditor’s Report under Section 13.1 or any arbitration proceeding commenced
under Section 13.2;

 

(iv)                              where such information is already widely known
by the public other than by a breach of the confidentiality terms of this
Agreement or is known by the Receiving Party prior to the entry into of this
Agreement or obtained independently of this Agreement and the disclosure of such
information would not breach any other confidentiality obligations;

 

(v)                                 as permitted by Section 6.12(c);

 

(vi)                              with the approval of the disclosing Party; and

 

(vii)                           to those of its and its Affiliates’ directors,
officers, employees, representatives and agents who need to have knowledge of
the Confidential Information.

 

(b)                                 Each Party shall ensure that its and its
Affiliates’ employees, directors, officers, representatives and agents and those
persons listed in Section 6.12(a)(i) are made aware of, and comply with the
provisions of, this Section 6.11.  Each Party shall be liable to the other
Parties for any improper use or disclosure of such terms or information by such
persons.

 

(c)                                  Each Party agrees that if such Party or
Purchaser Parent is required to file this Agreement on EDGAR and/or SEDAR under
Applicable Laws, such Party will file the redacted version of the Agreement
attached as Appendix 2 to the Disclosure Letter and any provision of, or
information relating to, this Agreement that has been redacted from the version
of this Agreement attached as Appendix 2 to the Disclosure Letter shall continue
to constitute Confidential Information for all purposes of this Agreement;
provided, however, that if any securities regulatory authority subsequently
requires the Purchaser Parent to disclose any such redacted information or such
redacted information shall otherwise become publicly available pursuant to
Applicable Laws, (i) such redacted information shall cease to be Confidential
Information upon such disclosure, and (ii) the Purchaser shall not be in breach
or violation of this Agreement with respect thereto.  The Purchaser agrees that
prior to filing any version of this Agreement with any securities regulatory
authority, it shall provide the Seller with a reasonable opportunity to review
and comment on all documents to be submitted in connection with such filing and
shall consider in good faith the comments, if any, provided by the Seller in
respect of such documents, provided that any redactions shall be made in the
Purchaser’s sole discretion.

 

48

--------------------------------------------------------------------------------

 


 

ARTICLE 7
PURCHASE RIGHTS; PURCHASER CHANGE OF CONTROL

 

7.1                                                                              
Seller Right of First Refusal

 

(a)                                 Except as provided in Section 7.1(d), the
Seller shall have, and the Purchaser hereby grants to the Seller, a right of
first refusal to acquire the Purchaser’s direct or indirect interest in and to
this Agreement in accordance with the terms of this Section 7.1.

 

(b)                                 If the Purchaser receives a legally binding
bona fide offer to purchase all or any part of the Purchaser’s direct interest
in this Agreement (the “Purchaser Interest”) from, or wishes to or enters into a
bona fide agreement to sell the Purchaser Interest to, any person at arm’s
length to the Purchaser, which offer or agreement the Purchaser is willing to
accept, then the Purchaser shall give the Seller written notice thereof, which
notice must include the terms and conditions of such offer or agreement to
purchase and, if available, a copy of such offer or draft agreement (the
“Purchaser ROFR Offer”), and the Seller shall have the right, within 30 days
from the date of delivery to the Seller of such notice, to exercise its right of
first refusal in respect thereof and to acquire the Purchaser Interest on terms
and conditions that are substantially the same and, in the aggregate, no less
favourable to the Purchaser as are set forth in the offer or agreement to
purchase.

 

(c)                                  If the Seller does not accept the Purchaser
ROFR Offer within 30 days from the date of delivery to the Seller of the notice
thereof, then the Purchaser shall be free to sell the Purchaser Interest to the
applicable third party pursuant to terms and conditions that are substantially
the same and, in the aggregate, no more favourable to the applicable third party
than those contained in the Purchaser ROFR Offer.  Such sale must be completed
within 90 days of the expiry of the 30-day period set forth in Section 7.1(b),
failing which, the Purchaser shall again be required to comply with the terms of
this Section 7.1 before selling the Purchaser Interest to a third party. For the
avoidance of doubt, the Purchaser shall be entitled at any time to negotiate
with any third party the terms upon which such third party may purchase the
Purchaser Interest, provided that before such terms are accepted, the Purchaser
complies with this Section 7.1.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, this Section 7.1 shall not apply to:

 

(i)                                     the Purchaser mortgaging, pledging,
charging or granting a security interest in all or any part of its interest in
and to this Agreement in connection with any third party debt financing;

 

(ii)                                  assignment to an Affiliate, provided such
Affiliate assumes in favour of the Seller all the obligations of the Purchaser
under this Agreement; or

 

(iii)                               a reorganization involving the Purchaser
provided that immediately following such reorganization:

 

49

--------------------------------------------------------------------------------


 

(A)                               the Purchaser Parent or its successor
continues to own, directly or indirectly, all of the issued and outstanding
securities of the Purchaser (or any successor thereto);

 

(B)                               the reorganized entity assumes in favour of
the Seller all of the obligations of the Purchaser under this Agreement; and

 

(C)                               there is no increase in any Tax payable by the
Seller as determined with reference to the Tax laws in effect or proposed at the
time of such reorganization.

 

(e)                                  Notwithstanding Sections 7.1(a) to 7.1(d),
inclusive, no transfer pursuant to this Section 7.1 may be completed unless:

 

(i)                                     the third party acquiring the Purchaser
Interest has sufficient financial resources to perform the obligations of the
Purchaser hereunder (as determined by the Seller, acting reasonably), which,
following the payment by the Purchaser of the Advance Payment shall be deemed to
require the third party to have sufficient financial resources to satisfy the
short term financial obligations of the Purchaser under this Agreement at the
time of such acquisition;

 

(ii)                                  the obligations of the Purchaser under
this Agreement are assumed by the third party through an instrument in writing
in favour of the Seller acceptable to the Seller, acting reasonably; and

 

(iii)                               the person assuming such obligations is not
a Restricted Person in relation to any Barrick Group Entity.

 

(f)                                   This Section 7.1 shall not apply to any
sale by the Purchaser of the Refined Gold or Refined Silver delivered under this
Agreement to any person or any change of control of Purchaser Parent.

 

7.2                                                                              
Purchaser Right of First Refusal

 

(a)                                 Except as provided in Section 7.2(c), if, at
any time and from time to time, the Seller or any of its Affiliates wishes to or
enters into a bona fide agreement to sell a Production Participation Interest
to, or receives a legally binding bona fide offer for a Production Participation
Interest from, any person at arm’s length to the Seller or such Affiliate, which
offer or agreement the Seller or such Affiliate is willing to accept, then the
Seller shall give the Purchaser written notice thereof, which notice must
include the terms and conditions of such offer or agreement to purchase and, if
available, a copy of such offer or draft agreement (the “Seller ROFR Offer”),
and the Purchaser shall have the right, within 30 days from the date of delivery
to the Purchaser of such notice, to exercise its right of first refusal in
respect thereof and to acquire such Production Participation Interest on the
same terms and conditions as are set forth in the offer or agreement to
purchase.

 

50

--------------------------------------------------------------------------------


 

(b)                                 If the Purchaser does not accept the Seller
ROFR Offer within 30 days from the date of delivery to the Purchaser of the
notice thereof, then the Seller or such Affiliate shall be free to sell the
Production Participation Interest to the applicable third party pursuant to
terms and conditions that are in the aggregate no more favourable to the
applicable third party than those contained in the Seller ROFR Offer.  Such sale
must be completed within 90 days of the expiry of the 30-day period set forth in
Section 7.2(a), failing which, the Seller shall again be required to comply with
the terms of this Section 7.2 before selling the Production Participation
Interest to a third party. For the avoidance of doubt, the Seller or its
Affiliates shall be entitled at any time to negotiate with any third party the
terms upon which such third party may purchase the Production Participation
Interest, provided that before such terms are accepted, the Seller complies with
this Section 7.2.

 

(c)                                  For the avoidance of doubt, this
Section 7.2 shall not apply to any (i) gold or silver spot sales, (ii) gold or
silver forward sales or options or other gold or silver sales or loans to a
financial institution or bullion bank, (iii) internal transfers among any
Barrick Group Entities that do not relate, directly or indirectly, to a
Production Participation Interest, (iv) private or public offerings of
securities that are backed by gold or silver, paid in gold or silver, priced
based on gold or silver prices or have payment obligations based on gold or
silver prices, (v) transfer otherwise permitted under this Agreement, or
(vi) Offtake Agreements.

 

(d)                                 In the event that this Agreement is
terminated pursuant to Section 3.5(c) as a result of the failure by the Parent
Company to satisfy the Condition Precedent in Section 3.4(d), the provisions of
this Section 7.2 shall survive for a period of one year following the date of
such termination.

 

7.3                                                                              
Change of Control of the Purchaser

 

During the Term, neither the Purchaser Parent nor any of its direct or indirect
subsidiaries shall enter into any agreement, arrangement or transaction with any
person that would cause a direct or indirect Change of Control of the Purchaser
(or a successor or permitted assign), unless the person acquiring such control
of the Purchaser is not an entity with which the Seller or its Affiliates are
prohibited from doing business under any trade restriction, embargo or other
Applicable Law.

 

ARTICLE 8
GUARANTEES AND INDEMNITIES

 

8.1                                                                              
No Seller Security or Guarantee

 

Notwithstanding anything else contained in this Agreement, the Purchaser
acknowledges and agrees that the obligations of the Seller and the Parent
Company under this Agreement are unsecured with respect to the assets of the
Seller, the Parent Company or any other entity and such obligations do not
benefit from a guarantee from any entity.

 

8.2                                                                              
Seller Indemnity

 

The Seller shall indemnify and save harmless the Purchaser, its Affiliates and
its and their respective directors, officers, employees and agents
(collectively, the “Purchaser

 

51

--------------------------------------------------------------------------------


 

Indemnified Parties”) from and against any and all Losses suffered or incurred
by any of the foregoing persons in connection with third party claims brought
against any of the foregoing persons as a result of:

 

(i)                                     any violation of Applicable Laws by the
Owner in respect of the Project;

 

(ii)                                  physical environmental conditions at the
Project; and

 

(iii)                               any other condition, act or omission to act
committed by a Seller Group Entity incidental to the operations of the Project
(including injury to the person or property of the Purchaser or its
representatives incurred during the course of any visit to the Project in
accordance with Section 5.3, by the Purchaser or its representatives caused by
the negligence or wilful misconduct of a Seller Group Entity or its agents).

 

8.3                                                                              
Purchaser Indemnity

 

The Purchaser shall indemnify and save harmless the Parent Company, the Seller
Group Entities and its and their respective directors, officers, employees and
agents (collectively, the “Seller Indemnified Parties”) from and against any and
all Losses suffered or incurred by any of the foregoing persons in connection
with third party claims brought against any of the foregoing persons as a result
of:

 

(i)                                     injury to the person or property of the
Purchaser or its representatives incurred during the course of any visit to the
Project in accordance with Section 5.3, by the Purchaser or its representatives
except to the extent caused by the negligence or wilful misconduct of a Seller
Group Entity; and

 

(ii)                                  injury to the person or property of the
Owner or its representatives or any third party, to the extent arising from the
Purchaser’s, or any of its representatives’, act or omission to act during any
such visit, except to the extent caused by the negligence or wilful misconduct
of a Seller Indemnified Party.

 

8.4                                                                              
Benefit of Indemnity

 

To the extent that any Purchaser Indemnified Party or Seller Indemnified Party
is not a party to this Agreement, the Purchaser or the Seller, as applicable,
shall obtain and hold the right and benefit of the indemnity provisions of this
Agreement in trust for and on behalf of such Purchaser Indemnified Party or
Seller Indemnified Party, as applicable.

 

52

--------------------------------------------------------------------------------


 

ARTICLE 9
 REPRESENTATIONS AND WARRANTIES

 

9.1                                                                              
Representations and Warranties of the Seller and the Parent Company

 

The Seller and the Parent Company, acknowledging that the Purchaser is entering
into this Agreement in reliance thereon, hereby make the representations and
warranties set forth in Schedule D and Schedule E, respectively, to the
Purchaser on and as at the date of this Agreement and the Closing Date, except
with respect to paragraphs (i) and (q) of Schedule D which are given only as of
the Closing Date.

 

9.2                                                                              
Representations and Warranties of the Purchaser

 

The Purchaser acknowledging that the Seller and the Parent Company are entering
into this Agreement in reliance thereon, hereby makes the representations and
warranties set forth in Schedule F to the Seller and the Parent Company on and
as at the date of this Agreement and the Closing Date.

 

9.3                                                                              
Survival of Representations and Warranties

 

The representations and warranties set forth in Schedules D, E and F shall
survive the execution and delivery of this Agreement for a period of five years.

 

9.4                                                                              
Knowledge

 

(a)                                 Where any representation or warranty
contained in this Agreement is expressly qualified by reference to the
“knowledge” of the Seller, it shall be deemed to refer to the actual knowledge
of George Joannou, Stephen Galbraith, Etienne Smuts and Manuel Rocha, and all
knowledge which such persons would have if such persons made due enquiry into
the relevant subject matter having regard to the role and responsibilities of
such person.

 

(b)                                 Where any representation or warranty
contained in this Agreement is expressly qualified by reference to the
“knowledge” of the Purchaser, it shall be deemed to refer to the actual
knowledge of Bruce Kirchhoff and Jason Hynes, and all knowledge which such
persons would have if such persons made due enquiry into the relevant subject
matter having regard to the role and responsibilities of such person.

 

ARTICLE 10
 ACTS OF EXPROPRIATION

 

10.1                                                                        Act
of Expropriation

 

(a)                                 Notwithstanding any other provision of this
Agreement, upon the occurrence and during the continuance of an Act of
Expropriation after the Closing Date, the Seller shall promptly notify the
Purchaser of such occurrence, and all obligations of the Seller and the
Purchaser set out in Article 2, including, the Seller’s obligation to deliver
Refined Gold and Refined Silver to the Purchaser shall be suspended and not
accrue.

 

53

--------------------------------------------------------------------------------


 

(b)                                 In the event that an Act of Expropriation
subsequently ceases to exist, the obligation of the Seller to deliver Refined
Gold and/or Refined Silver to the Purchaser pursuant to this Agreement shall
automatically resume, as of the date such Act of Expropriation ceases to exist,
to the extent the Seller or any other Barrick Group Entity subsequently receives
the benefit of any Reference Gold and/or Reference Silver in respect of which an
Offtaker Payment has been received.

 

(c)                                  The only right of the Purchaser upon the
occurrence and continuation of any Act of Expropriation shall be the right to
share in any compensation as set out in Section 10.2.  At no time and under no
circumstances shall all or any portion of the Advance Payment be reimbursed as a
result of the occurrence of an Act of Expropriation.

 

(d)                                 The Barrick Group Entities (including the
Owner and the Seller) will use their commercially reasonable efforts to
repudiate or challenge any Act of Expropriation as expeditiously as possible,
and to obtain, to the maximum extent available, recovery or compensation for any
Act of Expropriation, including by enforcing the Owner’s rights and remedies
under the Special Lease Agreement and Applicable Laws.

 

10.2                                                                       
Sharing of Compensation

 

(a)                                 In the event of the occurrence of any Act of
Expropriation, any recovery or compensation received by any Barrick Group
Entity, after deducting therefrom the reasonable and documented costs and
expenses of the Barrick Group Entities in dealing with such event and obtaining
such recovery or compensation, and following application against any obligations
under any then-existing financing agreements permitted hereunder (including the
Project Financing), shall be shared with the Purchaser as follows:

 

(i)                                     X% to the Purchaser, where X equals
(i) the Purchaser Undiscounted Economic Interest on the date immediately prior
to the Act of Expropriation divided by (ii) the Seller Undiscounted Economic
Interest on the date immediately prior to the Act of Expropriation, and

 

(ii)                                  Y% to the Seller, where Y equals 100%
minus X% (as calculated in accordance with Section 10.2(a)(i)).

 

(b)                                 For the avoidance of doubt, the Seller
Undiscounted Economic Interest and the Purchaser Undiscounted Economic Interest
shall be calculated using a common set of assumptions as applicable (including
the same Mine Plan, which shall be the Mine Plan in effect immediately prior to
the Act of Expropriation).

 

(c)                                  If the Parties cannot agree on the value of
the Seller Undiscounted Economic Interest or the Purchaser Undiscounted Economic
Interest, the matter shall be submitted to binding arbitration pursuant to
Section 13.2.

 

(d)                                 In the case of an Act of Expropriation, the
entire balance of the Advance Payment shall be forfeited by the Purchaser and
retained by the Seller; provided, however, that if the Act of Expropriation
subsequently ceases to exist, a portion of the Advance Payment shall be restored
in proportion to the value of the Seller Undiscounted Economic Interest restored
upon

 

54

--------------------------------------------------------------------------------


 

cessation of the Act of Expropriation, after deducting therefrom any payment
received by the Purchaser in respect of such Act of Expropriation.

 

ARTICLE 11
EVENTS OF DEFAULT

 

11.1                                                                       
Seller Events of Default

 

Each of the following events or circumstances constitutes an event of default by
the Seller (each, a “Seller Event of Default”):

 

(a)                                 where there are funds in the Collection
Account and the Seller fails to sell and deliver Refined Gold or Refined Silver
to the Purchaser, except with respect to Deferred Silver Ounces, on the terms
and conditions set forth in this Agreement within ten days of receipt of notice
from the Purchaser notifying the Seller of such default (“Defaulted Ounces”);

 

(b)                                 any (i) representation or warranty given by
the Seller or Parent Company (other than any Seller Fundamental Representation,
Parent Company Fundamental Representation or any other representation that is
qualified by materiality or Material Adverse Effect) is inaccurate in any
material respect as at the date in respect of which such representation and
warranty is given and such inaccuracy would be expected to result in a Material
Adverse Effect as at the date in respect of which such representation and
warranty is given or (ii) Seller Fundamental Representation, Parent Company
Fundamental Representation or any other representation given by the Seller or
Parent Company that is qualified by materiality or “Material Adverse Effect” is
inaccurate in any respect as at the date in respect of which such representation
and warranty is given, and, in each case which inaccuracy is not remedied within
30 days following delivery by the Purchaser to the Seller of written notice of
such inaccuracy, or such longer period of time as the Purchaser may determine in
its sole discretion;

 

(c)                                  the Seller or the Parent Company is in
breach or default of any of its covenants or obligations set forth in this
Agreement in any material respect (other than a breach that is the result of an
Act of Expropriation), including, for greater certainty, its obligation to
deliver information to the Purchaser in accordance with Section 5.1, except
covenants and obligations referenced in Sections 11.1(a), 11.1(d) or 11.1(e),
and such breach or default is not remedied within 45 days following delivery by
the Purchaser to the Seller or the Parent Company of written notice of such
breach or default, or such longer period of time as the Purchaser may determine
acting reasonably;

 

(d)                                 the Seller is in breach or default of any of
its covenants or obligations set forth in Section 6.9(a);

 

(e)                                  the Seller or the Parent Company, as
applicable, is in breach or default of any of its covenants or obligations set
forth in Section 6.8; and

 

55

--------------------------------------------------------------------------------


 

(f)                                   upon the occurrence of an Insolvency Event
with respect to the Parent Company or any Seller Group Entity.

 

11.2                                                                       
Purchaser Remedies

 

(a)                                 If a Seller Event of Default occurs and is
continuing, the Purchaser shall have the right, upon written notice to the
Seller, at its option, and in addition to and not in substitution for any other
remedies available to it at law or equity (including the right to sue for
damages), to:

 

(i)                                     bring an action for specific performance
of any obligation of the Seller under this Agreement or the Power of Attorney;

 

(ii)                                  prohibit the payment by the Seller of any
Distributions to any Barrick Group Entities;

 

(iii)                               exercise its rights under the Power of
Attorney and give to the Account Bank such notice as is necessary to allow the
Purchaser to use the cash in the Collection Account to purchase Refined Gold
and/or Refined Silver (the “Substitute Metals”) in such amounts as required to
satisfy the Seller’s then accrued and due obligations to deliver Payable Gold or
Payable Silver to the Purchaser.  For greater certainty, Deferred Silver Ounces
shall not constitute accrued and due obligations for purposes of this
Section 11.2(a)(iii); provided that the foregoing shall not apply upon a Seller
Event of Default described in Section 11.1(f) or upon a termination of this
Agreement (it being understood that the cash in the Collection Account shall be
used to satisfy the current and overdue delivery obligations of the Seller under
this Agreement in accordance with Sections 6.7(e)(i) through (iv), inclusive).

 

Notwithstanding the foregoing, the Parties hereby agree that any liability of
the Parent Company under this Agreement shall be limited to Losses resulting
solely from the breach of this Agreement by the Parent Company and shall not
result from any breach of this Agreement by the Seller.

 

(b)                                 In addition to the specific remedies set out
in Section 11.2(a), upon the occurrence and during the continuation of a Seller
Event of Default, the Gold Cash Price and the Silver Cash Price payable by the
Purchaser to the Seller shall be reduced by 50% for all deliveries of Refined
Gold or Refined Silver during such period (including for the purchase and
delivery of Substitute Metals by the Purchaser in accordance with
Section 11.2(a)(iii)).  For greater certainty, prior to the Advance Payment
Reduction Date, the difference between the applicable Gold Reference Price
and/or Silver Reference Price and the reduced Gold Cash Price and/or Silver Cash
Price, respectively, shall be applied in full against the Advance Payment in
accordance with the provisions of Sections 2.5(a) and 2.6(a).  This
Section 11.2(b) shall not apply where the failure to deliver Refined Gold and
Refined Silver results in Accrued Ounces or Deferred Silver Ounces that do not
otherwise constitute Defaulted Ounces.

 

(c)                                  Once the Seller delivers to the Purchaser
all accrued and undelivered Refined Gold and Refined Silver (including at the
reduced price provided above, if applicable) to satisfy

 

56

--------------------------------------------------------------------------------


 

the Defaulted Ounces or the Seller Event of Default is otherwise cured or waived
(including by the purchase and delivery of Substitute Metals by the Purchaser in
accordance with Section 11.2(a)(iii) above, if applicable), the Seller shall be
deemed to have cured the Seller Event of Default arising from such failure to
deliver.

 

(d)                                 If a Seller Event of Default described in
Section 11.1(e) occurs, such transfer shall be null and void ab initio.

 

(e)                                  Notwithstanding anything else in this
Section 11.2, and without prejudice to any of the Purchaser’s rights hereunder
or at law or in equity in all other circumstances, any proceeds associated with
the Barrick PV Interest received by the Seller or any of its Affiliates pursuant
to the liquidation or winding up of Project Holdco or the Owner in connection
with an Insolvency Event shall be shared with the Purchaser in the following
manner:

 

(i)                                     X% to the Purchaser, where X equals
(i) the Purchaser’s Undiscounted Economic Interest as of immediately prior to
the occurrence of the Insolvency Event divided by (ii) the Seller’s Undiscounted
Economic Interest as of immediately prior to the occurrence of the Insolvency
Event, and

 

(ii)                                  Y% to the Seller, where Y equals 100%
minus X% (as calculated in accordance with Section 11.2(e)(i)),

 

and in the event that any Barrick Group Entity is granted an Encumbrance by the
Seller to secure the obligations of the Seller with respect to the inter-company
Indebtedness of the Seller owed to such Barrick Group Entity, the fact that such
Encumbrance was granted to such Barrick Group Entity shall be disregarded for
the purposes of the amounts determined and payable pursuant to this
Section 11.2(e) and the Barrick Group Entities shall take all necessary steps
and refrain from taking any steps necessary to ensure that the foregoing
agreement is given effect as between the Purchaser and the Seller.

 

(f)                                   Notwithstanding any other provision of
this Article 11, in no event shall the Purchaser be entitled to any refund of
the outstanding balance of the Advance Payment.

 

11.3                                                                       
Purchaser Events of Default

 

Each of the following events or circumstances constitutes an event of default by
the Purchaser (each, a “Purchaser Event of Default”):

 

(a)                                 the Purchaser fails to pay any portion of
the Advance Payment on the Closing Date to the Seller in accordance with this
Agreement where all of the Conditions Precedent in Section 3.3 have been
satisfied or waived;

 

(b)                                 the Purchaser fails to pay (i) the Gold Cash
Price or Silver Cash Price for Refined Gold or Refined Silver delivered to the
Purchaser in accordance with this Agreement (including for the Substitute Metals
purchased by the Purchaser in accordance with Section 11.2(a)(iii), subject to
the reduced Gold Cash Price and Silver Cash Price provided for in Section 2.3 or
Section 11.2(b), if applicable) or

 

57

--------------------------------------------------------------------------------


 

(ii) the Deferred Offset Amount in respect of Deferred Silver Ounces delivered
to the Purchaser pursuant to Section 2.3, in either case, within ten days of
receipt of a written notice from the Seller notifying the Purchaser of such
default;

 

(c)                                  any (i) representation or warranty given by
the Purchaser (other than any the Purchaser Fundamental Representation or any
other representation that is qualified by materiality or material adverse
effect) is inaccurate in any material respect as at the date in respect of which
such representation and warranty is given or (ii) the Purchaser Fundamental
Representation or any other representation given by the Purchaser that is
qualified by materiality or material adverse effect is inaccurate in any respect
as at the date in respect of which such representation and warranty is given,
and any such inaccuracy is not remedied within 30 days following delivery by the
Seller to the Purchaser of written notice of such inaccuracy, or such longer
period of time as the Seller may determine in its sole discretion; and

 

(d)                                 the Purchaser is in breach or default of any
of its covenants or obligations set forth in this Agreement in any material
respect (other than a breach or default of the covenants or obligations
referenced in Sections 11.3(a) or 11.3(b)), and such breach or default is not
remedied within 45 days following delivery by the Seller to the Purchaser of
written notice of such breach or default, or such longer period of time as the
Seller may determine in its sole discretion.

 

11.4                                                                       
Seller Remedies

 

(a)                                 In addition to all other remedies available
to it at law or in equity (including the right to sue for damages), if a
Purchaser Event of Default described in Section 11.3(a) has occurred and is
continuing, then the Seller shall have the right, at its option, to terminate
this Agreement by written notice to the Purchaser and demand all losses suffered
or incurred as a result of the occurrence of such Purchaser Event of Default and
termination.

 

(b)                                 In addition to all other remedies available
to it at law or in equity (including the right to sue for damages and to bring
an action for specific performance in relation to any obligation of the
Purchaser under this Agreement or with respect to the Power of Attorney), if a
Purchaser Event of Default described in Section 11.3(b) has occurred and is
continuing for a period of less than one year, then the Suspended Provisions
shall be suspended during the pendency of such Purchaser Event of Default and
the Seller shall not be obligated to sell any Refined Gold or Refined Silver to
the Purchaser in respect of Offtaker Deliveries of Reference Gold and Reference
Silver made during such suspension; provided that if such Purchaser Event of
Default is continuing for more than one year, the Seller shall have the right,
at its option, to terminate this Agreement by written notice to the Purchaser
and demand all losses suffered or incurred as a result of the occurrence of such
Purchaser Event of Default and termination. If during a suspension by the Seller
pursuant to this Section 11.4(b) (where this Agreement has not otherwise been
terminated) the Purchaser cures the Purchaser Event of Default, the Seller’s
obligations under this Agreement, and the Purchaser’s rights under the Power of
Attorney, shall recommence as of the date the Purchaser cures the Purchaser
Event of Default in full; provided that the Seller shall not be obliged to make
deliveries pursuant to this Agreement for the period

 

58

--------------------------------------------------------------------------------


 

during which the suspension was in effect; provided further, that if at the time
of a Purchaser Event of Default described in Section 11.3(b), there exist any
(i) Defaulted Ounces, (ii) Accrued Ounces, (iii) Deferred Silver Ounces, or
(iv) Reference Gold and/or Reference Silver *[Redacted]* subject to damage or
loss and for which the provisions of *[Redacted]* Section 6.5(d) subsequently
apply following the date of suspension (items (i) through (iv), collectively,
the “Suspended Ounces”), all obligations of the Seller in respect of such
Suspended Ounces shall continue to accrue, but not be due, to the Purchaser
during the pendency of such Purchaser Event of Default.  If the Purchaser cures
the Purchaser Event of Default in full, then all obligations of the Seller in
respect of such Suspended Ounces shall again apply, from and after the date of
the cure, as if they had not been suspended hereunder in accordance with the
terms of this Agreement.  If the Seller terminates this Agreement in accordance
with this Section 11.4(b), then the Seller shall have no further obligation to
the Purchaser with respect to all such Suspended Ounces (other than Defaulted
Ounces) or any other obligation to deliver Refined Gold or Refined Silver to the
Purchaser under this Agreement (other than Defaulted Ounces) upon such
termination.

 

(c)                                  If a Purchaser Event of Default described
in Section 11.3(c) or 11.3(d) occurs and is continuing, the Seller shall have no
right to terminate this Agreement, but shall be entitled to all other remedies
available to it under this Agreement at law or in equity.

 

ARTICLE 12
ADDITIONAL PAYMENT TERMS

 

12.1                                                                       
Payments

 

All payments due by one Party to another under this Agreement shall be made in
U.S. Dollars and shall be made by wire transfer in immediately available funds
to the bank account or accounts designated by the receiving Party in writing
from time to time.

 

12.2                                                                       
Taxes

 

(a)                                 Subject to Section 12.2(b), all deliveries
of Refined Gold and Refined Silver and all amounts paid hereunder (including any
amounts referred to in Section 11.2) shall be made without any deduction,
withholding, charge or levy for or on account of any Taxes, all of which shall
be for the account of the Party making such delivery or payment. If any such
Taxes are so required to be deducted, withheld, charged or levied by the Party
making such delivery or payment, then such Party shall make, in addition to such
delivery or payment, such additional delivery or payment as is necessary to
ensure that the net amount received by the other Party entitled to delivery or
payment (free and clear and net of any such Taxes, including any Taxes required
to be deducted, withheld, charged or levied on any such additional amount)
equals the full amount such other Party would have received had no such
deduction, withholding, charge or levy been required. Any additional payment or
delivery by a Party to the Purchaser under this

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

59

--------------------------------------------------------------------------------


 

Section 12.2 shall not reduce the amount of the uncredited Advance Payment (as
such amount is determined in accordance with Sections 2.5(a) and 2.6(a).

 

(b)                                 Notwithstanding the foregoing, (i) the
Seller shall not be required to provide any gross-up or additional amounts under
this Section 12.2 to the extent such requirement arises because of an assignment
by the Purchaser pursuant to Section 14.13 to an assignee, or because of a
consolidation, amalgamation, merger, reorganization, change of control or
similar corporate event such that the successor to the Purchaser is not resident
in Switzerland; and (ii) the Purchaser shall not be required to provide any
gross-up or additional amounts under this Section 12.2 to the extent such
requirement arises because of an assignment by the Seller pursuant to
Section 6.8 to an assignee, or because of a consolidation, amalgamation, merger,
reorganization, change of control or similar corporate event such that the
successor to the Seller is not resident in the Cayman Islands; provided that in
each case the Parties will co-operate in good faith so as to not adversely
affect the Tax payable by another Party.

 

(c)                                  In the event that any new Tax is
implemented, or there shall occur any revision in, implementation of, amendment
to or interpretation of any existing Tax, in each case that has an adverse
effect on any of the Parties or any of their Affiliates in respect of the
transactions contemplated by this Agreement, then the Seller and the Parent
Company on the one hand, and the Purchaser on the other hand, agree that they
shall negotiate in good faith with each other to amend this Agreement so that
the other Parties and their Affiliates are no longer adversely affected by any
such enactment, revision, implementation, amendment or interpretation, as the
case may be; provided, however, that notwithstanding anything in this Agreement
to the contrary, no Party shall be obligated to execute any such amendment if
doing so would have an adverse impact on such Party, as determined by such Party
in its sole and absolute discretion.

 

ARTICLE 13
DISPUTES

 

13.1                                                                       
Ongoing Disputes

 

(a)                                 If the Purchaser disputes any invoice
provided pursuant to Section 2.4 or any report provided pursuant to Section 5.1,
the number of ounces of Refined Gold or Refined Silver to be delivered in any
delivery by the Seller to the Purchaser hereunder or other number or amount set
forth in such invoice:

 

(i)                                     the Purchaser shall notify the Seller in
writing (the “Dispute Notice”) of such dispute within one year from the
applicable Date of Delivery (the “Dispute Period”);

 

(ii)                                  the Purchaser and the Seller shall have 30
days from the date the Dispute Notice is delivered by the Purchaser to resolve
the dispute.  If the Purchaser and the Seller have not resolved the dispute
within such 30-day period, the Purchaser shall have the right during the ensuing
30 days to require that the dispute be submitted to a mutually agreed Auditor
who shall prepare a written report on the delivery dispute for the benefit of
both Parties (the “Auditor’s Report”). If the Purchaser and the Seller are

 

60

--------------------------------------------------------------------------------


 

unable to agree on an Auditor within that ensuing 30-day period, the regular
auditor of the Seller and the regular auditor of the Purchaser shall have 30
days within which to agree on an Auditor. If the regular auditor of the Seller
and the regular auditor of the Purchaser are unable to agree on an Auditor or if
no Auditor shall have been recommended within such 30-day period, either Party
may submit a request to the International Chamber of Commerce to appoint an
Auditor, in which case the Auditor shall be appointed by the International
Center for Expertise in accordance with the provisions for the appointment of
experts under the Expert Rules of the International Chamber of Commerce;

 

(iii)                               the Auditor preparing the Auditor’s Report
shall have the same inspection rights as the Purchaser under Section 5.3 in
order to prepare the Auditor’s Report and the Seller shall provide, or cause to
be provided, to the Auditor any information reasonably requested by the Auditor
to enable the Auditor to prepare the Auditor’s Report;

 

(iv)                              the Parties shall instruct the Auditor to
deliver the Auditor’s Report to them within 30 days of the delivery to the
Auditor of all information requested from the Seller in accordance with
Section 13.1(a)(iii);

 

(v)                                 the cost of obtaining the Auditor’s Report
shall be paid by the Purchaser, unless the Auditor’s Report concludes that
(i) in the case of a dispute regarding the number of ounces of Refined Gold or
Refined Silver delivered in any delivery(ies) of Refined Gold or Refined Silver
to the Purchaser hereunder, the number of ounces that should have been delivered
by the Seller (in aggregate for all deliveries in dispute) was greater than the
actual number of ounces so delivered by the Seller, or (ii) in the case of a
dispute regarding any other number or amount contained in an invoice, the number
or amount reported by the Seller was incorrect in a manner that benefited the
Seller and disadvantaged the Purchaser, in each of which cases the cost of
obtaining the Auditor’s Report shall be for the account of the Seller; and

 

(vi)                              if either the Seller or the Purchaser disputes
the Auditor’s Report and such dispute is not resolved between the Parties within
ten days after the date of delivery of the Auditor’s Report, then such dispute
may be resolved by arbitration pursuant to Section 13.2, provided that such
dispute must be referred to arbitration within 30 days after the end of such
ten-day period.  If such dispute is not referred to arbitration within such
30-day period, then the Auditor’s Report will be deemed final and binding on the
Parties.

 

(b)                                 If the Purchaser does not deliver a Dispute
Notice within the applicable Dispute Period in respect of an invoice provided
pursuant to Section 2.4, then the number of ounces of Refined Gold or Refined
Silver delivered in any delivery of Refined Gold or Refined Silver to the
Purchaser pursuant to such invoice or other number or amount set forth in such
invoice, as

 

61

--------------------------------------------------------------------------------


 

applicable, will be deemed final and binding on the Parties after the expiry of
the applicable Dispute Period.

 

(c)                                  Any matter in respect of which a Dispute
Notice is delivered shall be resolved only pursuant to this Section 13.1,
including, if applicable, an arbitration commenced in accordance with
Section 13.1(a)(vi).

 

13.2                                                                       
Disputes and Arbitration

 

Except as otherwise provided in Section 13.1, any dispute, controversy or claim
arising out of or relating to this Agreement or the breach, termination or
invalidity thereof which has not been resolved by the Parties within the
applicable time frame specified herein (or where no time frame is specified,
within 15 days of the delivery of written notice by either Party of such
dispute, controversy or claim), including the determination of the scope or
applicability of this Agreement to arbitrate, shall be settled by binding
arbitration, and any Party may so refer such dispute, controversy or claim to
binding arbitration.  Such referral to binding arbitration shall be to a
qualified single arbitrator pursuant to the Arbitration Rules, as such may be
amended from time to time, which rules shall govern such arbitration proceeding
except to the extent modified by the rules for arbitration set out in
Schedule G.  The determination of such arbitrator shall be final and binding
upon the Parties and the costs of such arbitration shall be as determined by the
arbitrator.  Judgment on the award may be entered in any court having
jurisdiction.  This Section 13.2 shall not preclude the Parties from seeking
provisional remedies in aid of arbitration from a court of competent
jurisdiction.  The Parties covenant and agree that they shall conduct all
aspects of such arbitration having regard at all times to expediting the final
resolution of such arbitration.

 

13.3                                                                       
Meaning of “Party”

 

In this Article 13 and in Schedule G, should any dispute or arbitration include
the Parent Company, where the context requires, the Seller and the Parent
Company shall be considered to constitute one Party.

 

ARTICLE 14
GENERAL

 

14.1                                                                       
Further Assurances

 

Each Party shall execute all such further instruments and documents and do all
such further actions as may be necessary to effectuate the documents and
transactions contemplated in this Agreement, in each case at the cost and
expense of the Party requesting such further instrument, document or action,
unless expressly indicated otherwise.

 

14.2                                                                       
Limitation on Liability

 

Notwithstanding anything else to the contrary in this Agreement, in no event
shall the Seller and the Parent Company, on the one hand, and the Purchaser, on
the other hand, be liable to the other Party(ies), its Affiliates and its and
their respective directors, officers, employees and agents for any lost profits
in connection with any other transaction or potential

 

62

--------------------------------------------------------------------------------


 

transaction or incidental, indirect, speculative, consequential, special,
punitive or exemplary damages of any kind (whether based in contract, tort,
including negligence, strict liability, statute or regulation) arising out of or
in connection with this Agreement; provided that this Section 14.2 shall not
apply to (a) the Purchaser’s right to obtain specific performance of the
Seller’s obligations to deliver Refined Gold and Refined Silver to the Purchaser
as contemplated under Section 11.2(a)(i) or (b) the Purchaser’s right to payment
arising from an Act of Expropriation under Section 10.2 or in connection with an
Insolvency Event under Section 11.2(e).

 

14.3                                                                       
Purchase and Sale; Not a Debt Instrument

 

The Parties acknowledge and agree that this Agreement and the purchase and sale
transactions contemplated hereby are, and are intended to be, transactions for
the purchase and sale of gold and silver.  Nothing in this Agreement shall be
construed to create, expressly or by implication, a debt instrument between the
Parties under any Applicable Law.  Each Party shall and shall cause its
Affiliates to characterize the transactions subject to this Agreement as the
purchase and sale of gold and silver for all purposes, including filings,
communications and other representations made with or to any authority for Tax
reporting, accounting, or financial reporting.  The Parties hereby confirm and
agree that, notwithstanding anything to the contrary contained in this
Agreement, that the interests created in this Agreement are not intended to be
interests in real property for any purpose, that such interests do not
constitute an estate, right, interest or equity in land and that such interests
will not be registered or recorded in or on any publicly accessible land or
mineral registry or record, including, without limitation, any mineral related
right record and any land titles or land registry abstract.

 

14.4                                                                       
Survival

 

The following provisions shall survive termination of this Agreement:
Section 6.12 (Confidentiality), Section 7.2 (Purchaser Right of First Refusal)
(if and only if this Agreement is terminated pursuant to Section 3.5(c) (as a
result of the failure by the Parent Company to satisfy the Condition Precedent
in Section 3.4(d)), Article 8 (Guarantees and Indemnities), Section 10.2
(Sharing of Compensation), Section 11.2 (Purchaser Remedies), Section 11.4
(Seller Remedies), Article 13 (Disputes), this Article 14 (General) (other than
Section 14.1 (Further Assurances)) and Schedule G and such other provisions of
this Agreement as are required to give effect thereto.

 

14.5                                                                        No
Joint Venture

 

Nothing herein shall be construed to create, expressly or by implication, a
joint venture, mining partnership, commercial partnership, agency relationship,
fiduciary relationship, or other partnership relationship between the Purchaser,
on one hand, and the Seller or the Parent Company, on the other.

 

14.6                                                                       
Governing Law

 

This Agreement shall be governed by and construed under the laws of the Province
of Ontario and the federal laws of Canada applicable therein (without regard to
its laws relating to any conflicts of laws).  The courts of the Province of
Ontario shall have the non-exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement.

 

63

--------------------------------------------------------------------------------


 

The United Nations Vienna Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement.

 

14.7                                                                       
Press Releases

 

The Parties shall jointly plan and co-ordinate, and shall cause their respective
Affiliates to jointly plan and co-ordinate, any press releases concerning this
Agreement that contain information that has not previously been made publicly
available, and no Party or its Affiliates shall act in this regard without
reasonable prior consultation with the other Parties, unless such disclosure is
required to meet timely disclosure obligations of any Party or its Affiliates
under Applicable Laws in circumstances where prior consultation with the other
Parties is not practicable, and a copy of such press release shall be provided
to the other Parties at such time as it is made publicly available.

 

14.8                                                                       
Notices

 

Any notice or other communication (in each case, a “notice”) required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or transmitted by facsimile transmission or sent by electronic mail in PDF
format addressed to:

 

(i)                                     If to the Seller to:

 

BGC Holdings Ltd.
2nd Floor Balmoral Hall,

Balmoral Gap, Hastings

Christ Church, Barbados

BB14034

 

Attention:  Stephen Galbraith
Email:  sgalbraith@barrick.com

 

with a copy to:

 

Barrick Gold Corporation
Brookfield Place
TD Canada Trust Tower
Suite 3700, P.O. Box 212
Toronto, Ontario, Canada M5J 2S1

 

Attention:  Senior Vice President & General Counsel
Fax:  416.861.9717
Email:  rhaddock@barrick.com

 

and to:

 

64

--------------------------------------------------------------------------------


 

Davies Ward Phillips & Vineberg LLP
155 Wellington Street West
Toronto, Ontario, Canada M5V 3J7

 

Attention:  Melanie Shishler, Richard Fridman
Fax:  416.863.0871
Email:  mshishler@dwpv.com, rfridman@dwpv.com

 

(ii)                                  If to the Parent Company, to:

 

Barrick Gold Corporation
Brookfield Place
TD Canada Trust Tower
Suite 3700, P.O. Box 212
Toronto, Ontario, Canada M5J 2S1

 

Attention:  Senior Vice President & General Counsel
Fax:  416.861.9717
Email:  rhaddock@barrick.com

 

with a copy to:

 

Davies Ward Phillips & Vineberg LLP
155 Wellington Street West
Toronto, Ontario, Canada M5V 3J7

 

Attention:  Melanie Shishler; Richard Fridman
Fax:  416.863.0871
Email:  mshishler@dwpv.com; rfridman@dwpv.com

 

(iii)                               If to the Purchaser, to:

 

RGLD GOLD AG
Baarerstrasse 71
6300 Zug
Switzerland
Attention: Jason Hynes, Vice President

Fax: +41 41 530 1280

Email: jhynes@rgldgoldag.ch

 

with a copy to:

 

Hogan Lovells US LLP

One Tabor Center

1200 Seventeenth Street, Suite 1500

Denver, CO 80202 USA

Attention: Paul Hilton, Kevin Burke

Fax: 303.899.7333

 

65

--------------------------------------------------------------------------------


 

Email: paul.hilton@hoganlovells.com, kevin.burke@hoganlovells.com

 

Any notice or other communication given in accordance with this Section 14.8, if
delivered by hand as aforesaid shall be deemed to have been validly and
effectively given on the date of such delivery if such date is a Business Day
and such delivery is received before 4:00 pm at the place of delivery; otherwise
it shall be deemed to be validly and effectively given on the Business Day next
following the date of delivery.  Any notice of communication which is
transmitted by facsimile transmission or electronic mail as aforesaid, shall be
deemed to have been validly and effectively given on the date of transmission if
such date is a Business Day and such transmission was received before 4:00 pm at
the place of receipt; otherwise it shall be deemed to have been validly and
effectively given on the Business Day next following such date of transmission.

 

14.9                                                                       
Amendments

 

This Agreement may not be changed, amended or modified in any manner, except
pursuant to an instrument in writing signed on behalf of each of the Parties.

 

14.10                                                                
Beneficiaries

 

This Agreement is for the sole benefit of the Parties and their successors and
permitted assigns and, except as expressly contemplated herein, nothing herein
is intended to or shall confer upon any other person any legal or equitable
right, benefit or remedy of any nature or kind whatsoever under or by reason of
this Agreement.

 

14.11                                                                 Entire
Agreement

 

This Agreement, the Power of Attorney and any other written agreements entered
into on the date hereof among the Parties in furtherance of the obligations
under this Agreement, constitutes the entire agreement between the Parties with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the Parties with respect thereto.  There
are no representations, warranties, terms, conditions, opinions, advice,
assertions of fact, matters, undertakings or collateral agreements, express,
implied or statutory, by or between the Parties (or by any of their respective
employees, directors, officers, representatives or agents) other than as
expressly set forth in this Agreement, the Power of Attorney or any other
written agreements entered into on the date hereof among the Parties in
furtherance of the obligations under this Agreement.

 

14.12                                                                 Waivers

 

Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement shall be effective only if it is in writing and signed by the
Party giving it, and only in the specific instance and for the specific purpose
for which it has been given.  No failure on the part of any Party to exercise,
and no delay in exercising, any right under this Agreement shall operate as a
waiver of such right.  No single or partial exercise of any such right shall
preclude any other or further exercise of such right or the exercise of any
other right.

 

66

--------------------------------------------------------------------------------


 

14.13                                                                 Successors
and Assigns

 

(a)                                 This Agreement shall enure for the benefit
of and shall be binding on and enforceable by the Parties and their respective
successors and permitted assigns.

 

(b)                                 Except as permitted in Section 6.8, neither
the Seller nor the Parent Company shall sell, assign or otherwise transfer, in
whole or in part, any of its respective rights and interests in, and obligations
under this Agreement.

 

(c)                                  Subject to Section 7.1, the Purchaser shall
be entitled at any time and from time to time to Transfer all or any part of
this Agreement.  Any such Transfer shall be subject to the delivery by the
assignee to the Seller of a written agreement in form and substance satisfactory
to the Seller acting reasonably, whereby the assignee acknowledges and assumes
the obligations of the Purchaser to the Seller under this Agreement.

 

14.14                                                                
Severability

 

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party.

 

14.15                                                                 Costs and
Expenses

 

Except as otherwise provided for in this agreement, all cost and expenses
incurred by a Party shall be for its own account.

 

14.16                                                                
Counterparts

 

This Agreement may be executed in one or more counterparts, and by the Parties
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by electronic means or by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first written above.

 

 

BGC HOLDINGS LTD.

 

 

 

 

Per:

 

 

Name:

 

 

Title:

 

 

 

 

 

Per:

 

 

Name:

 

 

Title:

 

 

 

 

 

BARRICK GOLD CORPORATION

 

 

 

 

Per:

 

 

Name:

 

 

Title:

 

 

 

 

 

Per:

 

 

Name:

 

 

Title:

 

 

 

 

 

RGLD GOLD AG

 

 

 

 

Per:

 

 

Name:

 

 

Title:

 

 

Signature Page to Precious Metals Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A
PROJECT FINANCING

 

1.                                      Common Terms Agreement;

 

2.                                      Common Security Agreement dated as of
April 26, 2010 (the “Common Security Agreement”) among the Owner, Project
Holdco, The Bank of Nova Scotia, The Bank of Nova Scotia Trust Company of New
York, The Bank of Nova Scotia, New York Agency and The Bank of Nova Scotia,
Dominican Republic Branch;

 

3.                                      The Security Documents set forth in
Appendix A of the Common Security Agreement;

 

4.                                      Transfer Restrictions Agreement dated as
of April 26, 2010 between the Parent Company, the Existing Partner and The Bank
of Nova Scotia;

 

5.                                      Loan Agreement dated as of April 26,
2010 between the Owner and Export Development Canada and any promissory notes
evidencing such loan;

 

6.                                      Ex-Im Bank Senior Loan Agreement dated
as of April 26, 2010 among the Owner, Citibank, N.A., as Ex-Im Bank Facility
Agent, and Export-Import Bank of the United States and any promissory notes
evidencing such loan;

 

7.                                      Commercial Bank Senior Loan Agreement
dated as of April 26, 2010 between the Owner, The Bank of Nova Scotia, as agent
and the lenders from time to time party thereto and any promissory notes
evidencing such loan;

 

8.                                      The Fee Letters set forth in Appendix A
of the Common Terms Agreement;

 

9.                                      The Engagement Letters set forth in
Appendix A of the Common Terms Agreement; and

 

10.                               Political risk insurance policy issued by
Export Development Canada as the insurer to The Bank of Nova Scotia as agent for
the insured listed in the schedule of insureds on June 24, 2010.

 

--------------------------------------------------------------------------------


 

SCHEDULE B
FISCAL RESERVE — UTM COORDINATES

 

UTM coordinates for the Fiscal Reserve:

 

Point

 

UTM Latitude

 

UTM Length

 

1

 

2,092,000.00

 

378,000.00

 

2

 

2,088,000.00

 

378,000.00

 

3

 

2,088,000.00

 

377,400.00

 

4

 

2,086,000.00

 

377,400.00

 

5

 

2,086,000.00

 

374,000.00

 

6

 

2,098,000.00

 

374,000.00

 

7

 

2,098,000.00

 

377,000.00

 

8

 

2,097,000.00

 

377,000.00

 

9

 

2,097,000.00

 

378,000.00

 

10

 

2,095,000.00

 

378,000.00

 

11

 

2,095,000.00

 

379,000.00

 

12

 

2,092,000.00

 

379,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C

MAP OF THE FISCAL RESERVE

 

[g188791mm17i001.jpg]

 

--------------------------------------------------------------------------------


 

SCHEDULE D
SELLER REPRESENTATIONS AND WARRANTIES

 

The Seller hereby represents and warrants to the Purchaser as at the date hereof
and as at the Closing Date, except with respect to paragraphs (i) and (q) which
are given only as of the Closing Date, as follows, except as otherwise set forth
in the Disclosure Letter:

 

(a)                                 each of the Seller Group Entities is a
company validly existing under the laws of its jurisdiction of incorporation and
is up to date in respect of all filings required by law to maintain its
existence;

 

(b)                                 all requisite corporate acts and proceedings
have been done and taken by it, including obtaining all requisite board of
directors’ approvals, with respect to entering into this Agreement and the Power
of Attorney and performing its obligations hereunder and thereunder;

 

(c)                                  it has the requisite corporate power,
capacity and authority to enter into this Agreement and the Power of Attorney
and to perform its obligations hereunder and thereunder;

 

(d)                                 each of this Agreement and, upon execution,
the Power of Attorney has been or will have been, as applicable, duly and
validly executed and delivered by it and constitutes or will upon execution
constitute, as applicable, a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms;

 

(e)                                  this Agreement and the Power of Attorney
and the exercise of its rights and performance of its obligations hereunder and
thereunder do not and will not, upon execution and delivery thereof, as
applicable, (i) conflict with or result in a default under any agreement,
mortgage, bond or other instrument to which any Seller Group Entity is a party
or which is binding on its assets, (ii) conflict with its constating or
constitutive documents, or (iii) conflict with or violate any Applicable Laws in
effect as of the date on which such representation and warranty is given, except
in the case of (i) or (iii) as would not reasonably be expected to have a
Material Adverse Effect;

 

(f)                                   no Approvals are required to be obtained
by any Seller Group Entity in connection with the execution and delivery or the
performance of this Agreement or the Power of Attorney or the transactions
contemplated hereby or thereby, except as have been obtained or as would not
reasonably be expected to have a Material Adverse Effect;

 

(g)                                  (i) none of the Seller Group Entities is a
party to any action, suit, proceeding, investigation or claim affecting or
pertaining to the Project or any part thereof, except as would not reasonably be
expected to have a Material Adverse Effect; and (ii) to the knowledge of the
Seller, no such action, suit, proceeding, investigation or claim is threatened
or outstanding;

 

--------------------------------------------------------------------------------


 

(h)                                 none of the Seller Group Entities has
received any notice of any Act of Expropriation proceeding or decision to
expropriate all or any part of the Project and the Seller has no knowledge of
any Act of Expropriation proceeding pending or threatened against or affecting
all or any part of the Project nor of any discussions or negotiations which
would reasonably be expected to lead to any such expropriation proceeding;

 

(i)                                     as of the Closing Date, the
Reorganization has been completed and (i) the only asset of the Seller is the
Barrick PV Interest and assets related thereto and (ii) the only liabilities of
the Seller are (x) Indebtedness that is directly related to the Project or that
was incurred in order to acquire Indebtedness of the Owner or Project Holdco
related to the Project, in each case owed to certain Barrick Group Entities
(including, for greater certainty, to facilitate Distributions by the Seller)
and (y) Indebtedness to the Parent Company that was incurred in satisfaction of
certain accrued cumulative dividends owing immediately prior to the effective
time of such corporate reorganization on preference shares of the Seller held by
the Parent Company;

 

(j)                                    none of the Seller Group Entities has
suffered an Insolvency Event and the Seller has no knowledge of any circumstance
which, with notice or the passage of time, or both, would give rise to an
Insolvency Event with respect to any of them;

 

(k)                                 no Seller Group Entity is subject to any
judgment, decree or order of any court applicable to the Project or its business
except (individually or in the aggregate) as would not reasonably be expected to
have a Material Adverse Effect. No Seller Group Entity has violated or failed to
comply with any judgment, decree or order of any court applicable to the Project
or its business except (individually or together with any such violations or
failures) as would not reasonably be expected to have a Material Adverse Effect;

 

(l)                                     no Seller Group Entity is in breach or
default under any agreement, mortgage, bond or other instrument to which it is a
party or which is binding on its assets, and no event has occurred that with the
passage of time would reasonably be expected to constitute such a breach or
default, except in each case where the breach or default would not, or would not
reasonably be expected to, have a Material Adverse Effect and the Seller has no
knowledge of any material breach or default by any counterparty thereto or the
inability of any counterparty to perform its obligations thereunder;

 

(m)                             all of the issued and outstanding shares of the
Seller are directly or indirectly owned by the Parent Company;

 

(n)                                 60% of the issued and outstanding shares of
Project Holdco are directly owned by the Seller;

 

(o)                                 all of the issued and outstanding shares of
the Owner are directly owned by Project Holdco;

 

2

--------------------------------------------------------------------------------


 

(p)                                 the Mineral Rights constitute all of the
mining rights of the Owner in the Reserves and Resources of the Fiscal Reserve. 
The Owner holds good, marketable, and undivided, valid title to, or valid
leasehold or license interests in, all Mineral Rights and Surface Rights (free
and clear of all Encumbrances other than the Permitted Encumbrances) in each
case that are currently required for the operation of the Project substantially
as contemplated by the existing Mine Plan, except where failure to have such
title, interest or rights would not, or would not reasonably be expected to,
have a Material Adverse Effect;

 

(q)                                 as of the Closing Date, it has all right,
title and interest in the Seller Shareholder Loans which, on the date of this
Agreement, have an aggregate outstanding principal amount equal to *[Redacted]*;

 

(r)                                    the Owner has obtained or been issued all
authorizations, licenses, franchises, approvals, permits and consents of the
Dominican Republic Governmental Authorities in each case necessary and advisable
for the operation of the Project (within the current mining and processing
rates) (collectively, the “Operating Approvals”) in all respects in accordance
with the existing Mine Plan, other than those which are expected to be obtained
in the ordinary course of business by the time they are required or those
Operating Approvals, or the absence of which would not, or would not reasonably
be expected to, have a Material Adverse Effect.  The Seller Group Entities are
in compliance in all material respects with all Operating Approvals and
Applicable Laws (including environmental laws and anti-corruption laws or other
laws prohibiting official or commercial bribery), except for any violations of
such laws, rules, regulations and orders that are being contested in good faith
by appropriate proceedings and for which appropriate reserves have been
established in the publicly available financial statements of the Parent Company
in accordance with applicable accounting principles. None of the Seller Group
Entities has received any notice to the effect that, or has otherwise been
advised that, it is not in material compliance with any Operating Approval, or
any Applicable Laws (including without limitation environmental laws and
anti-corruption laws or other laws prohibiting official or commercial bribery)
and the Seller has no knowledge of any circumstances that are likely to result
in a material violation of any Operating Approvals or any Applicable Laws;

 

(s)                                   the Project is being operated
substantially in accordance with the Mine Plan;

 

(t)                                    the Owner possesses all rights to mine
the Fiscal Reserve’s ore bodies as contemplated by the Special Lease Agreement
and Applicable Law and these rights are sufficient to permit the ongoing
operation of the Project as contemplated by the Mine Plan;

 

--------------------------------------------------------------------------------

*[Redacted]* indicates confidential information that has been omitted in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The confidential
information has been submitted separately to the U.S. Securities and Exchange
Commission.

 

3

--------------------------------------------------------------------------------


 

(u)                                 the Owner has paid all material Taxes, fees,
assessments, rents or other amounts owed in respect of the Mineral Rights and
Surface Rights.  Notwithstanding the foregoing, the Owner has paid all Taxes,
fees, assessments, rents or other amounts necessary to keep the Mineral Rights
and Surface Rights in good standing;

 

(v)                                 the Seller is entering into and performing
this Agreement on its own account and not as trustee or a nominee of any other
person. No brokerage, agency or finder’s fee or commission is payable to any
broker, agent or other intermediary engaged to act on behalf of the Barrick
Group Entities in connection with the transactions contemplated by this
Agreement other than those which shall be paid by the Parent Company;

 

(w)                               since December 31, 2014, the business,
properties, assets, liabilities (contingent or otherwise), condition (financial
or otherwise), capitalization, operation or results of operations of any Seller
Group Entity, have, to the Seller’s knowledge, not been affected by any change,
effect, event or occurrence (whether or not insured against) which would
reasonably be expected to have a Material Adverse Effect; and

 

(x)                                 subject only to the rights of any
Governmental Authority, no person is entitled to or has been granted any rent or
royalty, or other payment in the nature of rent or royalty on or for any
Minerals.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE E
PARENT COMPANY REPRESENTATIONS AND WARRANTIES

 

The Parent Company hereby represents and warrants to the Purchaser as at the
date hereof and as at the Closing Date as follows:

 

(a)                                 it is a company validly existing under the
laws of its jurisdiction of incorporation and is up to date in respect of all
filings required by law to maintain its existence;

 

(b)                                 all requisite corporate acts and proceedings
have been done and taken by the Parent Company, including obtaining all
requisite board of directors’ approvals, with respect to entering into this
Agreement and performing its obligations hereunder;

 

(c)                                  it has the requisite corporate power,
capacity and authority to enter into this Agreement and to perform its
obligations hereunder; and

 

(d)                                 this Agreement has been duly and validly
executed and delivered by the Parent Company and constitutes a legal, valid and
binding obligation of the Parent Company, enforceable against it in accordance
with its terms.

 

--------------------------------------------------------------------------------


 

SCHEDULE F
PURCHASER REPRESENTATIONS AND WARRANTIES

 

The Purchaser hereby represents and warrants to the Seller and the Parent
Company as at the date hereof and as at the Closing Date as follows:

 

(a)                                 the Purchaser is a company validly existing
under the laws of its jurisdiction of incorporation and is up to date in respect
of all filings required by law to maintain its existence;

 

(b)                                 all of the issued and outstanding shares of
the Purchaser are directly or indirectly owned by the Purchaser Parent;

 

(c)                                  all requisite corporate acts and
proceedings have been done and taken by the Purchaser including obtaining all
requisite board of directors’ approvals, with respect to entering into this
Agreement and performing its obligations hereunder;

 

(d)                                 it has the requisite corporate power,
capacity and authority to enter into this Agreement and to perform its
obligations hereunder;

 

(e)                                  this Agreement has been duly and validly
executed and delivered by it and constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms;

 

(f)                                   this Agreement and the exercise of the
rights and performance of the obligations of the Purchaser hereunder do not and
will not, (i) conflict with or result in a default under any agreement,
mortgage, bond or other instrument to which it is a party or which is binding on
its assets, (ii) conflict with its constating or constitutive documents, or
(iii) conflict with or violate any Applicable Law, except in the case of (i) or
(iii) as would not reasonably be expected to have a material adverse effect on
it or the performance of its obligations under this Agreement;

 

(g)                                  no Approvals are required to be obtained by
the Purchaser in connection with the execution and delivery or the performance
of this Agreement or the transactions contemplated hereby, except as would not
reasonably be expected to have a material adverse effect on it or the
performance of its obligations under this Agreement;

 

(h)                                 it has not suffered an Insolvency Event, nor
does it have knowledge of any circumstance which, with notice or the passage of
time, or both, would give rise to an Insolvency Event with respect to it;

 

(i)                                     it is resident for tax purposes in the
jurisdiction of its incorporation, is not resident in the Dominican Republic,
does not have a permanent establishment in the Dominican Republic and does not
carry on business in the Dominican Republic;

 

--------------------------------------------------------------------------------


 

(j)                                    it has not violated or failed to comply
with any Applicable Law, or any judgment, decree or order of any court,
applicable to its business, except where the aggregate of all such violations or
failures to comply would not reasonably be expected to have a material adverse
effect on the Purchaser or the performance of its obligations under this
Agreement. The Purchaser has not received any notice to the effect that, or
otherwise been advised that, it is not in compliance with any Applicable Law,
and it does not know of any currently existing circumstances that are likely to
result in the violation of any Applicable Law, which non-compliance or violation
would reasonably be expected to have a material adverse effect on it or the
performance of its obligations under this Agreement; and

 

(k)                                 the Purchaser is entering into and
performing this Agreement on its own account and not as trustee or a nominee of
any other person. No brokerage, agency or finder’s fee or commission is payable
to any broker, agent or other intermediary engaged to act on behalf of the
Purchaser or Purchaser Parent in connection with the transactions contemplated
by this Agreement other than those which shall be paid by the Purchaser or
Purchaser Parent.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE G

DISPUTE RESOLUTION

 

The following rules and procedures shall apply with respect to any matter to be
arbitrated by the Parties under the terms of the Agreement.

 

1.                                      Initiation of Arbitration Proceedings

 

(a)                                 If any Party to this Agreement wishes to
have any matter under this Agreement arbitrated in accordance with the
provisions of this Agreement, it shall give notice to the other Party hereto
specifying particulars of the matter or matters in dispute and proposing the
name of the person it wishes to be the single arbitrator.  Within 20 days after
receipt of such notice, the other Party to this Agreement shall give notice to
the first Party advising whether such Party accepts the arbitrator proposed by
the first Party.  If such notice is not given within such 20-day period, the
other Party shall be deemed to have accepted the arbitrator proposed by the
first Party.  If the Parties do not agree upon a single arbitrator within such
20-day period such arbitrator shall be chosen by a judge of the Commercial List
upon application by either Party and, for such purpose, each of the Parties
hereby irrevocably attorns to the non-exclusive jurisdiction of the Commercial
List.

 

(b)                                 The individual selected as arbitrator (the
“Arbitrator”) shall be qualified by experience to decide the matter in dispute. 
The Arbitrator shall be at arm’s length from both Parties and shall not be a
member of the audit or legal firm or firms who advise either Party, nor shall
the Arbitrator be a person who is otherwise regularly retained by either of the
Parties.

 

2.                                      Submission of Written Statements

 

Within 20 days of the appointment of the Arbitrator, the Party initiating the
arbitration (the “Claimant”) shall send the other Party (the “Respondent”) a
statement of claim setting out in sufficient detail the facts and any
contentions of law on which it relies, and the relief that it claims.

 

(i)                                     Within 15 days of the receipt of the
statement of claim, the Respondent shall send the Claimant a statement of
defence stating in sufficient detail which of the facts and contentions of law
in the statement of claim it admits or denies, on what grounds, and on what
other facts and contentions of law it relies.

 

(ii)                                  Within ten days of receipt of the
statement of defence, the Claimant may send the Respondent a statement of reply.

 

(iii)                               After submission of all the statements, the
Arbitrator will give directions for the further conduct of the arbitration.

 

--------------------------------------------------------------------------------


 

3.                                      Meetings and Hearings

 

(a)                                 The arbitration shall take place in Toronto,
Ontario or in such other place as the Claimant and the Respondent shall agree
upon in writing.  The arbitration shall be conducted in English unless otherwise
agreed by such Parties and the Arbitrator.  Subject to any adjournments which
the Arbitrator allows, the final hearing will be continued on successive working
days until it is concluded.

 

(b)                                 All meetings and hearings will be
confidential unless the Parties otherwise agree.

 

(c)                                  Any Party may be represented at any
meetings or hearings by legal counsel.

 

(d)                                 Each Party may examine and (following
cross-examination by the other Party) re-examine all its witnesses at the
arbitration. Each Party will have the opportunity to cross-examine all the other
Party’s witnesses at the arbitration.

 

4.                                      The Decision

 

(a)                                 The Arbitrator will make a decision in
writing and, unless the Parties otherwise agree, will set out reasons for
decision in the decision.

 

(b)                                 The Arbitrator will send the decision to the
Parties as soon as practicable after the conclusion of the final hearing, but in
any event no later than 60 days thereafter, unless that time period is extended
for a fixed period by the Arbitrator on written notice to each Party because of
illness or other cause beyond the Arbitrator’s control.

 

(c)                                  The decision shall determine and award
costs.

 

(d)                                 In the event either Party initiates any
court proceeding in respect of the decision of the Arbitrator or the matter
arbitrated, such Party, if unsuccessful in the court proceeding, shall pay the
other Party’s costs of such proceedings on a substantial indemnity basis.

 

5.                                      Jurisdiction and Powers of the
Arbitrator

 

(a)                                 By submitting to arbitration under these
rules and procedures, the Parties shall be taken to have conferred on the
Arbitrator the following jurisdiction and powers, to be exercised at the
Arbitrator’s discretion subject only to these rules and procedures, the
Arbitration Rules and the relevant law with the object of ensuring the just,
expeditious, economical and final determination of the dispute referred to
arbitration.

 

(b)                                 Without limiting the jurisdiction of the
Arbitrator at law, the Parties agree that the Arbitrator shall have jurisdiction
to:

 

(i)                                     determine any question of law arising in
the arbitration;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  determine any question as to the
Arbitrator’s jurisdiction;

 

(iii)                               determine any question of good faith,
dishonesty or fraud arising in the dispute;

 

(iv)                              order any Party to furnish further details of
that Party’s case, in fact or in law;

 

(v)                                 proceed in the arbitration notwithstanding
the failure or refusal of any Party to comply with these Rules or with the
Arbitrator’s orders or directions, or to attend any meeting or hearing, but only
after giving that Party written notice that the Arbitrator intends to do so;

 

(vi)                              receive and take into account such written or
oral evidence tendered by the Parties as the Arbitrator determines is relevant,
whether or not strictly admissible in law;

 

(vii)                           make one or more interim awards;

 

(viii)                        hold meetings and hearings, and make a decision
(including a final decision) in Toronto, Ontario or elsewhere with the
concurrence of the Parties thereto;

 

(ix)                              order the Parties to produce to the
Arbitrator, and to each other for inspection, and to supply copies of, any
documents or other evidence or classes of documents in their possession or power
which the Arbitrator determines to be relevant; and

 

(x)                                 make interim orders to secure all or part of
any amount in dispute in the arbitration.

 

6.                                      Confidentiality

 

(a)                                 The arbitration, including any settlement
discussions between the Parties related to the subject matter of the arbitration
shall be conducted on a private and confidential basis and any and all
information exchanged and disclosed during the course of the arbitration shall
be used only for the purposes of the arbitration.  Neither Party shall
communicate any information obtained or disclosed during the course of the
arbitration to any third party except to those experts or consultants employed
or retained by, or consulted about retention on behalf of, such Party in
connection with the arbitration and solely to the extent necessary for assisting
in the arbitration, and only after such persons have agreed to be bound by these
confidentiality conditions.

 

(b)                                 The award of the Arbitrator and any reasons
for the decision of the Arbitrator shall also be kept confidential except (i) as
may reasonably be necessary to obtain enforcement thereof; (ii) for either Party
to comply with its disclosure obligations under Applicable Law; (iii) to permit
the Parties to exercise properly their rights

 

3

--------------------------------------------------------------------------------


 

under the Arbitration Rules; and (iv) to the extent that disclosure is required
to allow the Parties to consult with their professional advisors.

 

(c)                                  In the event that any information related
to the arbitration or the award of the Arbitrator is required to be disclosed by
a Party or the Purchaser Parent (each, a “Disclosing Party”) to comply with
Applicable Law (including the Disclosing Party’s disclosure obligations and
requirements under any securities law, rules or regulations or stock exchange
listing agreements) or court order, the Disclosing Party shall (or, in the case
of required disclosure by the Purchaser Parent, the Purchaser shall cause the
Purchaser Parent to) (i) promptly notify the other Party of such disclosure,
(ii) limit such disclosure to only that information so required to be disclosed
and (iii) have availed itself of the full benefits of any laws, rules,
regulations or contractual rights as to disclosure on a confidential basis to
which it may be entitled including, to the extent permitted by Applicable Laws,
redacting all proprietary, structural or other Confidential Information of any
Party prior to making such disclosure and, where practicable, only following
prior review of the Party which originally disclosed such information to the
Disclosing Party.

 

7.                                      Appeals

 

(a)                                 Any Party may appeal the decision of the
Arbitrator on a question of law.

 

(b)                                 The Parties agree that any and all appeals
of any award of the Arbitrator shall be to an appellate arbitrator (the
“Appellate Arbitrator”) who, unless the Parties agree otherwise, shall be a
former Justice of the Supreme Court of Canada or the Ontario Court of Appeal
selected by a judge of the Commercial List upon application by either Party and,
for such purpose, each of the Parties hereby irrevocably attorns to the
non-exclusive jurisdiction of the Commercial List.

 

(c)                                  The Parties further agree that an appeal to
the Appellate Arbitrator must be commenced within ten days following receipt by
all Parties in accordance with Section 14.8 of the award appealed from by
serving a notice of appeal (“Notice of Appeal”) on the opposite Party in
accordance with Section 14.8.

 

(d)                                 A Notice of Appeal shall be in writing and
shall set out in concise form the award being appealed from and the grounds of
appeal.

 

(e)                                  An appealing Party must serve and file with
the Appellate Arbitrator, within twenty days after transmittal of the award, a
written brief, not to exceed twenty pages, stating the reasons why the
Arbitrator’s decision should be reversed or modified.

 

(f)                                   The opposing Party shall serve and file
with the Appellate Arbitrator, within twenty days after receiving the appeal
brief, an opposition brief, not to exceed twenty pages.

 

4

--------------------------------------------------------------------------------


 

(g)                                  Either Party may request oral argument
which shall be conducted within fourteen days following the submission of the
final brief or as soon thereafter as the Appellate Arbitrator directs.

 

(h)                                 The appeal shall be based only on the record
of the initial hearing and oral argument, if any.

 

(i)                                     The Parties agree that neither Party
will have any rights of appeal or review of a decision of the Appellate
Arbitrator except as provided herein.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE H

FORM OF POWER OF ATTORNEY

 

This power of attorney is made on                      , 2015 by BGC HOLDINGS
LTD., a company incorporated with limited liability under the laws of the Cayman
Islands, with an office located at 2nd Floor Balmoral Hall, Balmoral Gap,
Hastings, Christ Church, Barbados, BB14034 (the “Principal”).

 

WHEREAS pursuant to a precious metals purchase and sale agreement dated as of
August    , 2015 (as such agreement may amended, restated, supplemented,
modified or superseded from time to time, the “Purchase and Sale Agreement”),
the Principal has, inter alia, agreed to sell to the Attorney (as defined
below), and the Attorney has agreed to purchase from the Principal, an amount of
Refined Gold and Refined Silver (each as defined in the Purchase and Sale
Agreement) that is equal to Payable Gold and Payable Silver (each as defined in
the Purchase and Sale Agreement), subject to and in accordance with the terms
and conditions of the Purchase and Sale Agreement;

 

AND WHEREAS the Principal holds the Collection Account (as defined in the
Purchase and Sale Agreement), being the account identified in Appendix “A”
hereto, with [account bank] (the “Account Bank”) in connection with the
transactions contemplated under, and the Principal’s obligations to the Attorney
pursuant to, the Purchase and Sale Agreement;

 

AND WHEREAS the Account Bank has been authorized and directed, by issue of a
notice dated on or about the date hereof, to act on any written instructions
given to it by the Attorney in furtherance of the matters set out in this power
of attorney;

 

AND WHEREAS the Principal has agreed under the Purchase and Sale Agreement to
grant a power of attorney to the Attorney in order to enable the Attorney,
following the occurrence and during the pendency of a Seller Event of Default
(as defined under the Purchase and Sale Agreement), to withdraw and to have use
of the cash in the Collection Account solely to purchase Refined Gold and/or
Refined Silver for and on behalf of the Principal in such amounts as required to
satisfy the Principal’s then accrued and due obligations to deliver Payable Gold
or Payable Silver to the Attorney (the “Collection Account Right”).

 

1.                                      APPOINTMENT AND POWERS

 

The Principal appoints RGLD GOLD AG, a corporation existing under the laws of
Switzerland, whose principal office is located at Baarerstrasse 71, 6300 Zug,
Switzerland and its substitutes as its attorney (together with its successors
and permitted assigns, the “Attorney”) and in the Principal’s name and on its
behalf to:

 

(a)                                 following the occurrence and during the
pendency of a Seller Event of Default to withdraw amounts from the Collection
Account and apply any amounts so withdrawn solely to purchase on behalf of the
Principal Refined Gold and/or Refined Silver in such amounts as required to
satisfy the Principal’s then accrued and due obligations to deliver Payable Gold
or Payable Silver to the Attorney in accordance with the Purchase and Sale
Agreement; and

 

--------------------------------------------------------------------------------


 

(b)                                 communicate with, give notice to, and
instruct with respect to the Attorney’s rights hereunder, the Account Bank.

 

2.                                      DELEGATION BY CORPORATE ATTORNEY

 

The Attorney may delegate one or more of the powers conferred on the Attorney by
this power of attorney to an officer or officers appointed for that purpose by
the board of directors of the Attorney by resolution or otherwise from time to
time. Attached as Appendix “B” to this power of attorney is a certificate
executed by the Attorney setting out the names and titles of the officers of the
Attorney who have been appointed by the board of directors of the Attorney for
such purpose as of the date hereof, together with copies of their specimen
signatures, provided that the Attorney shall be entitled to change such officers
from time to time by notice in writing given the Account Bank.

 

3.                                      POWER IRREVOCABLE

 

This power of attorney shall be irrevocable save with the consent of the
Attorney and is given to assure the performance of obligations to which this
power of attorney relates owed by the Principal to the Attorney under the
Purchase and Sale Agreement.

 

4.                                      RATIFICATION

 

The Principal undertakes to ratify and confirm whatever the Attorney purports to
do in compliance with this power of attorney in good faith in the exercise of
any power conferred by this power of attorney.

 

5.                                      NOTICE TO ACCOUNT BANK

 

The Principal undertakes to give the Account Bank notice of this power of
attorney in the form attached as Appendix “C” hereto and to use its reasonable
best efforts to procure an acknowledgement thereof by the Account Bank.

 

6.                                      VALIDITY

 

The Principal declares that a person who deals with the Attorney in good faith,
including the Account Bank, may accept a written statement signed by that
Attorney to the effect that this power of attorney has not been revoked as
conclusive evidence of that fact.

 

7.                                      GOVERNING LAW AND JURISDICTION

 

This power of attorney and any non-contractual rights or obligations arising out
of or in connection with it shall be governed by and construed in accordance
with the laws of England and Wales.  The Principal irrevocably agrees that,
except as set forth in the following sentence, the courts of England and Wales
shall have non-exclusive jurisdiction to settle any Disputes, and waive any
objection to proceedings before such courts on the grounds of venue or on the
grounds that such proceedings have been brought in an inappropriate forum.
Notwithstanding the foregoing, the Principal may elect, and agrees that the
Attorney may elect, in either case at any time by notice in

 

2

--------------------------------------------------------------------------------


 

writing given to the other party in accordance with the Purchase and Sale
Agreement, to refer any Dispute to arbitration in accordance with the provisions
of Section 13.2 of the Purchase and Sale Agreement, mutatis mutandis.   For the
purposes of this paragraph, “Dispute” means any dispute, controversy, claim or
difference of whatever nature arising out of, relating to, or having any
connection with this power of attorney, including a dispute regarding the
existence, formation, validity, interpretation, breach, performance or
termination of this power of attorney or the consequences of its nullity and
also including any dispute relating to any non-contractual rights or obligations
arising out of, relating to, or having any connection with this power of
attorney.

 

3

--------------------------------------------------------------------------------


 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

EXECUTED and delivered

 

)

 

 

 

 

 

as a DEED by

 

)

 

 

 

 

 

BGC HOLDINGS LTD.

 

)

 

 

 

 

 

acting by
                                                                       ,

 

)

 

 

 

 

 

a director, in the presence of:

 

)

Director

 

 

 

 

Signature of Witness

 

 

 

 

 

Name of Witness

 

 

 

 

 

Address of Witness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupation of Witness

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Details of Collection Account

 

Account Holder

 

Account Number

 

Sort Code

 

 

 

 

 

BGC Holdings Ltd.

 

[                                ]

 

[                  ]

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

Certificate of Incumbency

 

Name

 

Function

 

Signature

 

 

 

 

 

Tony Jensen

 

Chairman of the Board

 

 

 

 

 

 

 

Stefan Wenger

 

Vice-Chairman of the Board

 

 

 

 

 

 

 

Martin Weber

 

Secretary and Member of the Board

 

 

 

 

 

 

 

Robert J, Weber

 

Member of the Board

 

 

 

 

 

 

 

Bruce C. Kirchhoff

 

Vice President

 

 

 

 

 

 

 

Jason Hynes

 

Vice President

 

 

 

Zug,              , 2015

 

 

 

 

Vice Chairman of the Board

 

Stefan Wenger

 

 

I, Martin Weber, Secretary and Member of the Board of Directors of the Company,
hereby certify in my capacity as Secretary and Member of the Board of Directors,
and not in my personal capacity and without incurring personal liability, that
Stefan Wenger is the Vice-Chairman of the Board of Directors of the Company and
that the signature appearing above is the signature of Stefan Wenger.

 

Zug,               , 2015

 

 

 

Martin Weber

 

Secretary and Member of the Board of Directors

 

 

--------------------------------------------------------------------------------


 

APPENDIX C

 

Form of Notice to Account Bank

 

Account Notice

 

To:                             [account bank] (the “Account Bank”)

[address]

 

Dated:

 

 

 

Dear Sirs

 

Re:                             Collection Account

 

We notify you that BGC Holdings Ltd. (the “Principal”) has granted to RGLD Gold
AG (the “Attorney”) a power of attorney (copy attached) in respect of the
account identified therein (the “Collection Account”).

 

We irrevocably authorise and instruct you:

 

1.              promptly following your receipt of written instructions from the
Attorney to such effect:

 

(a)                                 to hold all monies from time to time
standing to the credit of the Collection Account to the order of the Attorney
and to pay all or any part of those monies to the Attorney (or as it may
direct); and

 

(b)                                 to follow any instructions, directions or
notices given to you by the Attorney in respect of the Collection Account, and
to refrain from following any instructions, directions or notices given to you
by the Principal in respect of the Collection Account; and

 

2.              after the Attorney has given you an initial written instruction
referred to in paragraph 1 above, in respect of the Collection Account (an
“Initial Instruction”), to disclose to the Attorney information in respect of
the balance of the Collection Account which the Attorney may from time to time
request you to provide.

 

We also advise you that:

 

1.              by counter-signing this notice, the Attorney confirms that the
Principal may make withdrawals from the Collection Account until such time as
the Attorney shall notify you (with a copy to the Principal) in writing that
their permission is withdrawn.  That

 

--------------------------------------------------------------------------------


 

permission may be withdrawn or modified by the Attorney by way of an Initial
Instruction given in its absolute discretion at any time; and

 

2.              the provisions of this notice may only be revoked or varied with
the prior written consent of the Attorney, not to be unreasonably withheld or
delayed.

 

Please sign and return the enclosed copy of this notice to the Attorney (with a
copy to the Principal) by way of your confirmation that:

 

1.              you agree to act in accordance with the provisions of this
notice; and

 

2.              you have not received notice that the Principal has granted a
power of attorney or otherwise granted any interest over the Collection Account
or monies standing to its credit in favour of any third party.

 

You shall not be required to comply with any instruction from the Attorney
unless and until the Attorney has provided to you such evidence of the authority
of the person providing instructions to you on behalf of the Attorney as you may
reasonably require.

 

We agree that you are not bound to enquire whether the right of any person
(including, but not limited to, the Attorney) to operate or withdraw any monies
from the Collection Account has arisen or be concerned with (A) the propriety or
regularity of the exercise of that right or (B) notice to the contrary or (C) to
be responsible for the application of any monies received by such person
(including, but not limited to, the Attorney).  Further, we agree that you shall
have no liability for having acted on instructions from any person (including,
but not limited to, the Attorney) which on their face appear to be genuine, and
which comply with the latest bank mandate held by you or relevant electronic
banking system procedures in the case of an electronic instruction, and you, as
account bank, shall not be deemed to be a trustee for the Principal or the
Attorney of the Collection Account.

 

We further agree that you may, on the provision of 30 days prior written notice,
to the Principal and the Attorney at the addresses set out below, provide notice
of your intention to, and close the Collection Account.

 

This notice and any non-contractual rights or obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of England and Wales.

 

--------------------------------------------------------------------------------


 

Yours faithfully,

 

 

 

for and on behalf of

 

BGC Holdings Ltd.

 

2nd Floor, Balmoral Hall

 

Balmoral Gap, Hastings

 

Christchurch, Barbados

 

BB  14034

 

Attention:                                         Stephen Galbraith
Email:                                                           
sgalbraith@barrick.com

 

With a copy to:

 

Barrick Gold Corporation
Brookfield Place
TD Canada Trust Tower
Suite 3700, P.O. Box 212
Toronto, Ontario, Canada
M5J 2S1

 

Counter-signed by

 

 

 

for and on behalf of

 

RGLD Gold AG

 

 

On acknowledgement copy:

 

To:                                                                            
RGLD Gold AG

Baarerstrasse 71

6300 Zug

Switzerland

Attention:                                         Jason Hynes, Vice President

Facsimile:                                         +41 41 530 1280

Email:                                                           
jhynes@rgldgoldag.ch

 

Copy to:                                                BGC Holdings Ltd.

 

We acknowledge receipt of the above notice and confirm the matters set out
above.

 

 

 

for and on behalf of

 

[account bank]

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------